Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

dated as of

 

April 4, 2019

 

among

 

NEWMONT MINING CORPORATION,

 

The Lenders Party Hereto,

 

and

 

CITIBANK, N.A.,

as Administrative Agent,

 

--------------------------------------------------------------------------------

 

BANK OF MONTREAL, CHICAGO BRANCH, AND JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

 

and

 

THE BANK OF NOVA SCOTIA, BNP PARIBAS SECURITIES CORP. AND TD

SECURITIES (USA) LLC,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., BANK OF MONTREAL, CHICAGO

BRANCH, THE BANK OF NOVA SCOTIA, BNP PARIBAS SECURITIES CORP. and TD

SECURITIES (USA) LLC, each in its capacity as joint lead arranger and joint
bookrunner

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

23

SECTION 1.03.

Terms Generally

23

SECTION 1.04.

Accounting Terms; GAAP

23

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01.

Commitments

24

SECTION 2.02.

Loans and Borrowings

24

SECTION 2.03.

Requests for Revolving Borrowings

24

SECTION 2.04.

Competitive Bid Procedure

25

SECTION 2.05.

[Reserved]

27

SECTION 2.06.

Letters of Credit

27

SECTION 2.07.

Funding of Borrowings

33

SECTION 2.08.

Interest Elections

34

SECTION 2.09.

Termination and Reduction of Commitments; Increase of Commitments

35

SECTION 2.10.

Repayment of Loans; Evidence of Debt

37

SECTION 2.11.

Prepayment of Loans

38

SECTION 2.12.

Fees

39

SECTION 2.13.

Interest

40

SECTION 2.14.

Alternate Rate of Interest

41

SECTION 2.15.

Increased Costs

42

SECTION 2.16.

Break Funding Payments

43

SECTION 2.17.

Taxes

44

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

47

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

49

SECTION 2.20.

Defaulting Lenders

50

SECTION 2.21.

Extension of Maturity Date

52

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

54

SECTION 3.02.

Authorization; Enforceability

54

SECTION 3.03.

Governmental Approvals; No Conflicts

54

SECTION 3.04.

Financial Condition; No Material Adverse Change

55

SECTION 3.05.

Properties

55

 

i

--------------------------------------------------------------------------------



 

Table of Contents

 

 

SECTION 3.06.

Litigation and Environmental Matters

56

SECTION 3.07.

Compliance with Laws

56

SECTION 3.08.

Investment Company Status

56

SECTION 3.09.

Taxes

56

SECTION 3.10.

ERISA

56

SECTION 3.11.

Disclosure

56

SECTION 3.12.

Federal Regulations

57

SECTION 3.13.

Subsidiaries

57

SECTION 3.14.

Anti-Corruption Laws and Sanctions

57

SECTION 3.15.

USA PATRIOT Act

57

 

 

 

ARTICLE IV

 

Conditions

 

 

 

SECTION 4.01.

Effective Date

58

SECTION 4.02.

Each Credit Event

59

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

60

SECTION 5.02.

Notices of Material Events

61

SECTION 5.03.

Existence; Conduct of Business

61

SECTION 5.04.

Payment of Obligations

61

SECTION 5.05.

Maintenance of Properties; Insurance

61

SECTION 5.06.

Books and Records; Inspection Rights

62

SECTION 5.07.

Compliance with Laws

62

SECTION 5.08.

Use of Proceeds

62

SECTION 5.09.

Further Assurances

62

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Consolidated Indebtedness

63

SECTION 6.02.

Liens

63

SECTION 6.03.

Fundamental Changes

64

SECTION 6.04.

Anti-Corruption Laws

65

 

ii

--------------------------------------------------------------------------------



 

Table of Contents

 

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

72

SECTION 9.02.

Waivers; Amendments

72

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

74

SECTION 9.04.

Successors and Assigns

76

SECTION 9.05.

Survival

79

SECTION 9.06.

Integration; Effectiveness

79

SECTION 9.07.

Severability

79

SECTION 9.08.

Right of Setoff

79

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

79

SECTION 9.10.

WAIVER OF JURY TRIAL

80

SECTION 9.11.

Headings

80

SECTION 9.12.

Confidentiality

81

SECTION 9.13.

USA PATRIOT Act

81

SECTION 9.14.

Release of Newmont USA as a Guarantor

82

SECTION 9.15.

No Fiduciary Relationship

82

SECTION 9.16.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

82

 

 

 

ARTICLE X

 

Treatment of Loans for Purposes of Regulation U

 

 

 

SECTION 10.01.

Treatment for Purposes of Regulation U

83

SECTION 10.02.

Allocation of Credit

83

SECTION 10.03.

Allocation of Collateral

84

SECTION 10.04.

Allocation of Payments

85

SECTION 10.05.

Information

85

SECTION 10.06.

Individual Lender Responsibility

85

 

iii

--------------------------------------------------------------------------------



 

Table of Contents

 

 

SCHEDULES

 

 

 

 

 

Schedule 2.01

 

Commitments

Schedule 2.06

 

Existing Letters of Credit

Schedule 3.06

 

Disclosed Matters

Schedule 3.11

 

Disclosure

Schedule 3.13

 

Subsidiaries

Schedule 6.02

 

Existing Liens

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Assumption Agreement

Exhibit C

 

Form of U.S. Tax Certificate

Exhibit D

 

Form of Guarantee Agreement

Exhibit E

 

Form of Maturity Date Extension Request

 

iv

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT, dated as of April 4, 2019 (this “Agreement”), among NEWMONT
MINING CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party
hereto and CITIBANK, N.A., as Administrative Agent.

 

The Borrower has requested that the Lenders extend credit in the form of
Commitments under which the Borrower may obtain Revolving Loans and Letters of
Credit from time to time on or after the Effective Date and prior to the
Maturity Date in an aggregate principal amount at any time outstanding that will
not result in the Revolving Credit Exposure exceeding $3,000,000,000. The
Borrower has also requested that the Lenders provide procedures under which the
Borrower may obtain Competitive Loans from the Lenders from time to time on or
after the Effective Date and prior to the Maturity Date.

 

The Lenders and the Issuing Banks are willing to establish the credit facilities
referred to in the preceding paragraph and extend credit upon the terms and
subject to the conditions set forth herein. Accordingly, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.                                       Defined Terms. As used in
this Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Credit Assumption Agreement” means an additional credit assumption
agreement, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, among the Borrower, the Administrative Agent and one or
more Additional Credit Lenders.

 

“Additional Credit Commitments” means the Commitment of any Lender (including
any increase to a Lender’s then existing Commitment), established pursuant to
Section 2.09(d), to make Loans to the Borrower.

 

“Additional Credit Lenders” means a Lender with Additional Credit Commitments
(or a Person that will become such a Lender pursuant to Section 2.09(d)).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1.00%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

 

1

--------------------------------------------------------------------------------



 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning ascribed to such term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate
on any day shall be based on the LIBO Screen Rate at approximately 11:00 a.m.,
London time, on such day for deposits in dollars with a maturity of one
month; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act of 2010, as amended.

 

“Arrangers” means Citibank, N.A., JPMorgan Chase Bank, N.A., Bank of Montreal,
Chicago Branch, The Bank of Nova Scotia, BNP Paribas Securities Corp. and TD
Securities (USA) LLC, each in its capacity as joint lead arranger and joint
bookrunner for the credit facilities provided for herein.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that if any
Defaulting Lender exists at such time, the Applicable Percentages shall be
calculated disregarding such Defaulting Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, with respect to the facility fees, any
Eurodollar Revolving Loan, any ABR Revolving Loan, any Financial Letter of
Credit participation fee or any Performance Letter of Credit participation fee,
the applicable rate per annum set forth under “Facility Fee”, “LIBOR Margin”,
“ABR Margin”, “Financial LC Participation Fee” or “Performance LC Participation
Fee”, as the case may be, based upon the ratings by Moody’s and S&P applicable
on such date to the Index Debt:

 

2

--------------------------------------------------------------------------------



 

Rating
(Moody’s, S&P)

 

Facility Fee
(% per
annum)

 

LIBOR
Margin
(% per
annum)

 

ABR
Margin
(% per
annum)

 

Financial
LCs
(% per
annum)

 

Performance
LCs
(% per annum)

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 1
A/A2 or higher

 

0.075%

 

0.80%

 

0.00%

 

0.80%

 

0.40%

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 2
A-/A3

 

0.10%

 

0.90%

 

0.00%

 

0.90%

 

0.45%

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 3
BBB+/Baa1

 

0.125%

 

1.00%

 

0.00%

 

1.00%

 

0.50%

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 4
BBB/Baa2

 

0.15%

 

1.10%

 

0.10%

 

1.10%

 

0.55%

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 5
BBB-/Baa3 or lower (or unrated)

 

0.20%

 

1.30%

 

0.30%

 

1.30%

 

0.65%

 

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is more than one
Category lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Administrative Agent shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

 

“Assumption Agreement” means an assumption agreement in the form of Exhibit B or
any other form approved by the Administrative Agent entered into by any Person
that has merged or consolidated with the Borrower where such Person is the
surviving corporation.

 

3

--------------------------------------------------------------------------------



 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bona Fide Lending Affiliate” means, with respect to any Disqualified Lender, a
bona fide debt fund Affiliate thereof that is (i) engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans in the ordinary
course of business and (ii) managed, sponsored or advised by any Person that is
controlling, controlled by or under common control with such Disqualified Lender
but only to the extent that no personnel involved with the investment in such
Disqualified Lender (x) makes (or has the right to make or participate with
others in making) investment decisions for such bona fide debt fund or (y) has
access to any information (other than information that is publicly available)
relating to the Borrower or any Subsidiary or their respective businesses.

 

4

--------------------------------------------------------------------------------



 

“Borrower” has the meaning ascribed such term in the preamble to this Agreement.

 

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP
(subject, however, to the provisions of Section 1.04).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated or (c) for so long as Newmont USA is a
Guarantor of the Obligations, the Borrower shall cease to own, directly or
through subsidiaries, capital stock and other equity interests of Newmont USA,
representing, after giving effect to ownership attributable to all minority
interests in subsidiaries through which such capital stock or equity interests
are indirectly owned, at least a majority of the economic interest in Newmont
USA represented by all of its outstanding capital stock and other equity
securities.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory

 

5

--------------------------------------------------------------------------------



 

authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

 

“Citibank” means Citibank, N.A.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans pursuant to Section 2.01(a) and to acquire
participations in Letters of Credit pursuant to Section 2.06, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.09(d) and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment as of the Effective Date is set forth on Schedule 2.01,
in the Additional Credit Assumption Agreement pursuant to which such Lender
shall have obtained an Additional Credit Commitment, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Commitments as of the Effective Date is
$3,000,000,000.

 

“Commitment Letter” means that certain commitment letter, dated March 5, 2019,
by and among the Borrower and the Arrangers.

 

“Commodity Hedging Agreement” means any commodity price protection agreement or
other commodity price hedging agreement to which the Borrower or any Significant
Subsidiary is a party, but, in any event, shall not include any agreement for
the sale in the ordinary course of business and on standard trade terms of any
commodity produced (a) from properties or (b) by other interests owned by the
Borrower or its Subsidiaries.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Competitive Loan Exposure” means, at any time, the aggregate principal amount
of Competitive Loans outstanding at such time. The Competitive Loan Exposure of
any Lender at

 

6

--------------------------------------------------------------------------------



 

any time shall be the aggregate principal amount of the outstanding Competitive
Loans of such Lender at such time.

 

“Competitor” means any competitor of the Borrower or any of its Subsidiaries
(including, for the avoidance of doubt, any Person engaged in the gold or
minerals business).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lender” has the meaning assigned to such term in Section 2.21.

 

“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed and excluding current maturities of longterm Indebtedness and capital
lease obligations) and (b) all goodwill, all as shown in the most recent
consolidated balance sheet of the Borrower and its Subsidiaries computed in
accordance with GAAP.

 

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. Unless otherwise
limited by the terms of such Contingent Obligation, the amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

 

7

--------------------------------------------------------------------------------



 

“Declining Lender” has the meaning assigned to such term in Section 2.21.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, (d) has become the subject of a Bankruptcy
Event or (e) has, or has a direct or indirect parent company that has, become
the subject of a Bail-In Action.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in the Form 10-K of the
Borrower, in respect of its fiscal year ended December 31, 2018.

 

“Disqualified Lenders” means any Competitor identified in writing to the
Administrative Agent prior to the Effective Date and any Affiliate thereof
either identified in writing by the Borrower to the Administrative Agent or
reasonably identifiable by name (other than any Affiliates that are Bona Fide
Lending Affiliates) (as such list may be updated from time to time in accordance
with the immediately succeeding sentence). The Borrower may from time to time
update the list of Disqualified Lenders provided to the Administrative Agent
prior to the date hereof to include Competitors and Affiliates thereof (and
which list shall be deemed to also include Affiliates thereof that are
reasonably identifiable by name, but, in any event, shall not include Affiliates
thereof that are Bona Fide Lending Affiliates); provided that any such update to
the list of Disqualified Lenders shall not apply retroactively to disqualify any
Person that has previously acquired an assignment or participation interest in
the Loans or Commitments. For the avoidance of doubt, the Administrative Agent
may make the list of Disqualified Lenders available to the Lenders upon their
request.

 

8

--------------------------------------------------------------------------------



 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means (a) any member state of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date of satisfaction (or waiver) of the conditions
precedent referred to in Section 4.

 

“Effective Date Refinancing” means the repayment of all Indebtedness outstanding
under, and the termination of all commitments under, the Existing Credit
Agreement.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters relating to the foregoing.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) compliance
or non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence, release or threatened
release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a US Plan (other
than an event for which the 30-day notice period is waived) (or, with respect to
a Plan that is not a US Plan, any similar

9

--------------------------------------------------------------------------------



 

event under any similar non-US law, regulation or rule); (b) failure by any US
Plan to meet the minimum funding standards (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such US Plan in each instance,
whether or not waived (or, with respect to a Plan that is not a US Plan, any
similar funding deficiency under any similar non-US law, regulation or rule);
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan (or, with respect to a Plan that is not a US Plan, any similar filing
under any similar non-US law, regulation or rule); (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan (or, with respect to a Plan that is
not a US Plan, the incurrence of any similar liability under any
similar non-US law, regulation or rule); (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC, any non-US Governmental Authority (with respect
to a Plan that is not a US Plan) or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA (or, with respect to a Plan
that is not a US Plan, any similar notice under provisions of
similar non-US law, regulation or rule).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

 

(a) income (including, in the case of a Recipient that is a U.S. Person, any
backup withholding tax), or franchise Taxes imposed on (or measured by) net
income by (i) the United States of America (or any political subdivision or
taxing authority thereof or therein), or by the jurisdiction under the laws of
which such Recipient is organized or registered or in which its principal office
is located or, in the case of any Lender or Issuing Bank, in which its
applicable lending office is located, or any subdivision thereof or therein, or
(ii) any other jurisdiction with which such Recipient has a present or former
connection (other than any such connection arising from such Recipient having
executed, delivered, enforced or become a party to, or performed its obligations
or received payment under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced any Loan Document, or
sold or assigned an interest in any Loan Document),

 

10

--------------------------------------------------------------------------------



 

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which a Recipient is located,

 

(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Non-U.S. Lender becomes
a party to this Agreement (or designates a new lending office or attributable to
such Non-U.S. Lender’s failure to comply with Section 2.17(f)), except, to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a),

 

(d) any withholding Taxes imposed under FATCA and

 

(e) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f).

 

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of May 20, 2011, by and among the Borrower, as borrower, JPMorgan Chase Bank,
N.A., as administrative agent, and the lenders from time to time party thereto
(as amended, restated, supplemented and/or otherwise modified from time to time
prior to the Effective Date).

 

“Existing Letters of Credit” means each of the letters of credit set forth on
Schedule 2.06 that were issued under the Existing Credit Agreement and remain
outstanding on the Effective Date immediately prior to the effectiveness of this
Agreement.

 

“Existing Maturity Date” has the meaning assigned to such term in Section 2.21.

 

“Extension Effective Date” has the meaning assigned to such term in
Section 2.21.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

 

“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

 

11

--------------------------------------------------------------------------------



 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union).

 

“Guarantee Agreement” means the Guarantee Agreement made by Newmont USA in favor
of the Administrative Agent for the benefit of the Lenders dated as of the
Effective Date.

 

“Guarantee Requirement” means, at any time that Newmont USA guarantees any
Material Indebtedness of the Borrower, that the Guarantee Agreement shall have
been executed by Newmont USA.

 

“Guarantor” means, at any time that it is a party to the Guarantee Agreement,
Newmont USA.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic or as a
pollutant, contaminant or waste pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, at a particular date, the sum (without
duplication) at such date of (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (b) the capitalized portion of all
obligations of such Person under Capital Lease Obligations, (c) obligations as
recorded in such Person’s financial statements in respect of borrowings of gold,
(d) deferred revenues from sales of future production and all obligations in
respect of prepaid production arrangements, prepaid forward sale arrangements or
derivative contracts in respect of which such Person receives upfront payments
in consideration of an obligation to deliver product or commodities (or make
cash payments based on the value of product or commodities) at a future time,
but, in any event, excluding any agreement for the sale in the ordinary course
of business and on standard trade terms (including standard trade payment terms)
of any commodity produced (i) from properties or (ii) by other interests owned
by such Person and (e) without duplication, all Contingent Obligations of such
Person in respect of obligations of another Person of the type described in the
preceding clauses (a) through (d). The amount of Indebtedness in respect of the
upfront

 

12

--------------------------------------------------------------------------------



 

payments referred to in clause (d) of this definition shall be the amount in
respect of the obligations referred to in such clause that would be required to
appear as a liability on a consolidated balance sheet of such Person and its
subsidiaries prepared in accordance with GAAP.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than unsecured
guarantees by the Guarantor) or subject to any other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 2019 relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or twelve months if available to all participating Lenders) thereafter, as the
Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing,

 

13

--------------------------------------------------------------------------------



 

thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBO Screen Rate for the longest maturity for
which a LIBO Screen Rate is available that is shorter than such Interest Period
and (b) the applicable LIBO Screen Rate for the shortest maturity for which a
LIBO Screen Rate is available that is longer than such Interest Period, in each
case at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“IRS” means, the United States Internal Revenue Service.

 

“Issuing Bank” means (a)(i) Citibank, (ii) JPMorgan Chase Bank, N.A., (iii) Bank
of Montreal, Chicago Branch, (iv) The Bank of Nova Scotia, (v) BNP Paribas and
(vi) The Toronto-Dominion Bank, New York Branch, and (b) each other Lender that
shall have agreed to become an Issuing Bank hereunder as provided in
Section 2.06(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.06(k)), each in its capacity as an issuer of
Letters of Credit hereunder. The Issuing Banks may, in their discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Banks, in which case the term “Issuing Bank” shall include any such Affiliates
with respect to Letters of Credit issued by such Affiliates (it being agreed
that such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.06 with respect to such Letters of Credit).

 

“LC Availability Period” means the period from and including the Effective Date
to but excluding the earlier of the Maturity Date and the date of the
termination of the Commitments.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements by Issuing Banks that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Additional Credit Assumption
Agreement or an Assignment and Acceptance, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

14

--------------------------------------------------------------------------------



 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. If no LIBO Screen Rate shall
be available for a particular Interest Period but LIBO Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the LIBO Rate for such Interest Period shall be the Interpolated Rate.
Notwithstanding the foregoing, if the LIBO Rate, determined as provided above,
would otherwise be less than zero, then the LIBO Rate shall be deemed to be zero
for purposes of this Agreement.

 

“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
successor interest rate benchmark contemplated by the last paragraph of
Section 2.14, any conforming changes to the definitions of “Alternate Base
Rate”, “LIBO Rate” and “Interest Period” and any related definitions, the timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the reasonable, good faith
discretion of the Administrative Agent and the Borrower, to reflect the adoption
of such successor interest rate benchmark and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such successor interest rate benchmark
exists, in such other manner of administration as the Administrative Agent and
the Borrower determine reasonably and in good faith). For the avoidance of
doubt, any amendment effectuating any LIBO Successor Rate Conforming Changes
shall be subject to the Borrower’s approval as contemplated by the last
paragraph of Section 2.14.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, the Guarantee Agreement and each
promissory note (if any) delivered pursuant to this Agreement.

 

“Loan Parties” means the Borrower and the Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Adjusted LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from

 

15

--------------------------------------------------------------------------------



 

the Adjusted LIBO Rate to determine the rate of interest applicable to such
Loan, as specified by the Lender making such Loan in its related Competitive
Bid.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole.

 

“Material Commodity Hedging Indebtedness” means obligations under any Commodity
Hedging Agreement with respect to which the Borrower or any Significant
Subsidiary is obligated to pay more than $150,000,000 (after giving effect to
any netting provisions of such agreement and subtracting the value of any cash
(or cash equivalent) collateral provided by the Borrower or any Significant
Subsidiary under such agreement) as a result of an event of default by, or
termination event applicable solely to, the Borrower or any Significant
Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower, the Guarantor and the Significant Subsidiaries in an
aggregate principal amount exceeding $150,000,000.

 

“Maturity Date” means, April 4, 2024, as such date may be extended pursuant to
Section 2.21.

 

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit E hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.21.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a US Multiemployer Plan or a non-US defined benefit
retirement plan (i) to which the Borrower or an ERISA Affiliate contributes or
is obligated to contribute any amounts and (ii) to which any entity other than
the Borrower and its ERISA Affiliates contributes or is obligated to contribute
any amounts.

 

“Newmont USA” means Newmont USA Limited, a Delaware corporation.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Indebtedness” means any Indebtedness incurred in connection with
the development, construction or operation of a project that is limited in
recourse to the project assets and/or the ownership interest held by the
Borrower or any Subsidiary (a) in such project assets or (b) in any limited
purpose entity owning such project assets, so long as substantially all of the
assets of such limited purpose entity are comprised of such project assets.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

16

--------------------------------------------------------------------------------



 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursements of LC Disbursements and interest thereon and (c) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement or any other
Loan Document.

 

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future recording, stamp, court,
documentary, excise, filing, transfer, or similar Taxes arising from any payment
made, from the execution, delivery, performance, enforcement or registration of,
or from the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(e).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

 

17

--------------------------------------------------------------------------------



 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Letter of Credit” means any Letter of Credit issued (a) to ensure
the performance of services or the delivery of goods or (b) primarily for the
purpose of securing performance obligations of the Borrower or any Subsidiary to
Governmental Authorities, including clean-up and remediation
obligations; provided that, for the avoidance of doubt and without limiting the
foregoing, no Performance Letter of Credit shall secure or otherwise support any
Indebtedness.

 

“Permitted Encumbrances” means:

 

(a)                               Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, supplier’s, mechanic’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 60 days or are being contested in compliance with
Section 5.04;

 

(c)                               pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                             deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety, customs and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

 

(e)                               landlord’s liens arising in the ordinary
course of business;

 

(f)                                easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower and its Subsidiaries (taken as a whole);

 

(g)                              any lien created in favor of a partner
or co-joint venturer in connection with any agreement with such party relating
to an unincorporated joint venture over interests in and the assets of that
unincorporated joint venture, the product derived from it, the sales proceeds
payable and revenues received in respect of it and tariffs payable in respect of
the assets of that unincorporated joint venture;

 

(h)                              any lien created in favor of a partner
or co-joint venturer in connection with any agreement with such party relating
to an incorporated joint venture over the shares in such joint venture company
and/or its distributions from that company;

 

(i)                                  Liens securing judgments not constituting
an Event of Default under clause (j) of Article VII;

 

18

--------------------------------------------------------------------------------



 

(j)                                  leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Borrower and its Subsidiaries
(taken as a whole) or (ii) secure any Indebtedness;

 

(k)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(l)                                  Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry and (iii) that are
contractual rights of set-off (A) relating to the establishment of depository
relations with banks in the ordinary course of business and not given in
connection with the issuance of any Indebtedness and (B) provided for in
Section 9.08 and in similar provisions of other credit facilities permitted by
this Agreement;

 

(m)                          any interest or title of a lessor under leases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

(n)                              Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any Subsidiary in the ordinary course of business;

 

(o)                              Liens on insurance policies and the proceeds
thereof granted in the ordinary course of business to secure the financing of
insurance premiums with respect thereto;

 

(p)                              Liens incurred in the ordinary course of
business in connection with the purchase or shipping of goods or assets (or the
related assets and proceeds thereof), which Liens are in favor of the seller or
shipper of such goods or assets and only attach to such goods or assets;

 

(q)                              Liens attaching solely to (i) cash earnest
money deposits in connection with any letter of intent or purchase agreement and
(ii) proceeds of an asset disposition that are held in escrow to secure
obligations under the sale documentation relating to such disposition; and

 

(r)                                 Liens of bailees in the ordinary course of
business;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed by the Borrower or any
ERISA Affiliate.

 

19

--------------------------------------------------------------------------------



 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its base rate in effect from time to time at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Commitments representing
at least a majority of the total Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, “Required Lenders” shall
mean Lenders having aggregate Revolving Credit Exposures and Competitive Loan
Exposures representing at least a majority of the sum of the Revolving Credit
Exposure plus Competitive Loan Exposure at such time.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Revolving Loans outstanding at such time and (b) the LC
Exposure at such time. The Revolving Credit Exposure of any Lender at any time
shall be such Lender’s Applicable Percentage of the total Revolving Credit
Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03. Each
Revolving Loan shall be a Eurodollar Loan or an ABR Loan.

 

“S&P” means Standard & Poor’s.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person that is named as a
“specially designated national and blocked person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list or (b) any Person operating,
organized or resident in a Sanctioned Country.

 

“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, (b) the Canadian government or (c) the

 

20

--------------------------------------------------------------------------------



 

United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

“Significant Subsidiary” means (a) any Subsidiary now or at any time hereafter
meeting any one of the following conditions: (i) the assets of such Subsidiary
exceed 10.0% of the aggregate assets appearing on the consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the most recently ended
fiscal year, or (ii) the gross revenues of such Subsidiary for the fiscal year
of the Borrower most recently ended exceed 10.0% of the gross revenues of the
Borrower and its consolidated Subsidiaries for such fiscal year, or (iii) such
Subsidiary has one or more Subsidiaries and together therewith would, if
considered in the aggregate, constitute a Significant Subsidiary within the
terms of clauses (i) or (ii) of this definition, and (b) the Guarantor.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Capitalization” means, on any date, the sum of (a) all Indebtedness that
would appear as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP, less the
aggregate amount of all cash and cash equivalents of the Borrower and its
Subsidiaries that would appear on such balance sheet plus (b) total
stockholders’ equity of the Borrower and its Subsidiaries determined as of such
date on a consolidated basis in accordance with GAAP, less goodwill and
intangible assets

 

21

--------------------------------------------------------------------------------



 

of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

“Total Indebtedness” means, as of any date, without duplication, the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries on such date, less
the aggregate amount of all cash and cash equivalents of the Borrower and its
Subsidiaries on such date, in each case as would appear as a liability or as
cash or cash equivalents, on a consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP.

 

“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions consummated or effected on the Effective Date.

 

“Transactions” means, collectively, (a) the execution and delivery by each of
the Borrower and the Guarantor of the Loan Documents to which it is a party on
the Effective Date, the borrowing of Loans (if any) hereunder and the use of the
proceeds thereof on the Effective Date and the issuance of Letters of Credit
hereunder, (b) the consummation of the Effective Date Refinancing and (c) the
payment of the Transaction Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the Adjusted LIBO Rate or a
Fixed Rate.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

 

“US Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“US Plan” means a Plan that is subject to ERISA.

 

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

 

“Withdrawal Liability” means liability to a US Multiemployer Plan as a result of
a complete or partial withdrawal from such US Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

22

--------------------------------------------------------------------------------



 

SECTION 1.02.                                       Classification of Loans and
Borrowings. For purposes of this Agreement, Loans may be classified and referred
to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or
by Class and Type (e.g., a “Eurodollar Revolving Loan”) and Borrowings may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

SECTION 1.03.                                       Terms Generally. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.                                       Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, notwithstanding the foregoing, for purposes of this
Agreement (other than Section 5.01), GAAP shall be determined without giving
effect to any change thereto occurring after December 31, 2018 as a result of
the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case, if such change would
require treating any lease or similar agreement as a capital lease where such
lease or similar agreement was not required to be so treated under GAAP as in
effect on December 31, 2018; provided, further, that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

23

--------------------------------------------------------------------------------



 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.                                       Commitments. (a) Subject to
the terms and conditions set forth herein, each Lender agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (ii) the sum of the
Revolving Credit Exposure plus the Competitive Loan Exposure exceeding the total
Commitments.

 

(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans
during the Availability Period.

 

SECTION 2.02.         Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
(or their Affiliates as provided in paragraph (b) below) ratably in accordance
with their Commitments. Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.04. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                              Subject to Section 2.14, (i) each Revolving
Borrowing shall be comprised entirely of Eurodollar Loans or ABR Loans as the
Borrower may request in accordance herewith and (ii) each Competitive Borrowing
shall be comprised entirely of Eurodollar Loans or Fixed Rate Loans, as the
Borrower may request in accordance herewith.

 

(c)                               At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
the amount that is required to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(e), as the case may be. Each Competitive
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be outstanding more than a total of 15 Eurodollar Revolving Borrowings (or
such greater number as the Administrative Agent shall agree in its reasonable
discretion).

 

(d)                             Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.                                       Requests for Revolving
Borrowings. To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request in writing or by

 

24

--------------------------------------------------------------------------------



 

electronic mail or telecopy (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, on the Business Day of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and shall be confirmed by delivery
to the Administrative Agent of a written Borrowing Request in a form agreed to
by the Administrative Agent and the Borrower and signed by the Borrower. Each
such written Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

(i)                                  the aggregate amount of the requested
Borrowing;

 

(ii)                              the date of such Borrowing, which shall be a
Business Day;

 

(iii)                          the Type of the requested Borrowing;

 

(iv)                          in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period” and shall end no later than the
Maturity Date; and

 

(v)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04.                                       Competitive Bid Procedure.
(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period the Borrower may request Competitive Bids from
the Lenders and may (but shall not have any obligation to) accept Competitive
Bids and borrow Competitive Loans; provided that, after giving effect to any
Borrowing of Competitive Loans, the sum of the Revolving Credit Exposure plus
the total Competitive Loans shall not exceed the total Commitments. To request
Competitive Bids, the Borrower shall notify the Administrative Agent of such
request in writing or by electronic mail or telecopy, in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within three
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such Competitive
Bid Request shall be confirmed promptly by delivery to the Administrative Agent
of a written Competitive Bid Request in a form approved by the Administrative
Agent and signed by the Borrower. Each such

 

25

--------------------------------------------------------------------------------



 

written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

 

(i)                                  the aggregate principal amount of the
requested Borrowing;

 

(ii)                              the date of such Borrowing, which shall be a
Business Day;

 

(iii)                          whether such Borrowing is to be a Eurodollar
Borrowing or a Fixed Rate Borrowing;

 

(iv)                          the Interest Period to be applicable to such
Borrowing, which shall be a period contemplated by the definition of the term
“Interest Period” and shall end no later than the Maturity Date; and

 

(v)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b)                              Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Borrower in response to
a Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Eurodollar Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the proposed
date of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing,
not later than 10:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

 

(c)                               The Administrative Agent shall promptly notify
the Borrower by telecopy of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made such Competitive Bid.

 

(d)                             Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent in writing by electronic mail or telecopy
whether and to what extent it has decided to accept or reject each Competitive
Bid, in the case of a Eurodollar Competitive Borrowing, not later than 11:30
a.m., New York City time, three Business Days before the date of the proposed
Competitive

 

26

--------------------------------------------------------------------------------



 

Borrowing, and in the case of a Fixed Rate Borrowing, not later than 11:30 a.m.,
New York City time, on the proposed date of the Competitive
Borrowing; provided that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
the Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the Borrower may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided, further, that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) above the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

 

(e)                               The Administrative Agent shall promptly notify
each bidding Lender by telecopy whether or not its Competitive Bid has been
accepted (and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

 

(f)                                If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section 2.04.

 

SECTION 2.05.                     [Reserved].

 

SECTION 2.06.                     Letters of Credit.

 

(a)                               General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit for
its own account (or, so long as the Borrower is a co-applicant with respect
thereto, the account of any Subsidiary; provided that (without limiting the
Obligations of the Borrower hereunder) the Borrower shall not be required to be
a co-applicant in respect of any Letter of Credit if, due to the inclusion of
the Borrower as a co-applicant with respect to such Letter of Credit, such
Letter of Credit would not meet the requirements of the relevant beneficiary
thereof) in a form reasonably acceptable to the applicable Issuing Bank, at any
time and from time to time during the LC Availability Period, and (subject to
the conditions set forth in Section 4.02), the applicable Issuing Bank will
issue such Letters of Credit. Each of the Existing Letters of Credit shall be
deemed, for all purposes of this Agreement (including paragraphs (d) and (e) of
this Section), to be a Letter of Credit issued

 

27

--------------------------------------------------------------------------------



 

hereunder on the Effective Date (and no issuance request pursuant to paragraph
(b) below shall be required to be delivered in connection therewith). The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted to, or entered into with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b)                              Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. To request the issuance of a Letter of Credit (or
the amendment, extension or renewal of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to an Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, whether such Letter of Credit is a
Financial Letter of Credit or a Performance Letter of Credit (subject to
confirmation of such status by the applicable Issuing Bank, acting reasonably
and in consultation with the Borrower), and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $1,200,000,000, (ii) the Revolving Credit
Exposure plus the Competitive Loan Exposure shall not exceed the total
Commitments and (iii) following the effectiveness of any Maturity Date Extension
Request, the LC Exposure in respect of all Letters of Credit having an
expiration date after the fifth Business Day prior to the Existing Maturity Date
shall not exceed the aggregate Commitments of the Consenting Lenders extended
pursuant to Section 2.21; provided that an Issuing Bank shall not issue, amend,
renew or extend any Letter of Credit (other than automatic renewals thereof
pursuant to customary evergreen provisions or amendments that do not effect an
extension, or increase the stated face amount, of such Letter of Credit) if it
shall have been notified by the Administrative Agent at the written request of
the Required Lenders that a Default or an Event of Default has occurred and is
continuing and that, as a result, no further Letters of Credit shall be issued
by it (a “Letter of Credit Suspension Notice”); provided that such Issuing Bank
shall have received such Letter of Credit Suspension Notice within a sufficient
amount of time to process internally the instructions therein contained. Each
determination as to whether a Letter of Credit constitutes a Financial Letter of
Credit or a Performance Letter of Credit shall be made by the applicable Issuing
Bank, acting reasonably and in consultation with the Borrower and, once made,
shall be conclusive and binding upon the

 

28

--------------------------------------------------------------------------------



 

Borrower, the Lenders and the Issuing Banks. Notwithstanding the foregoing, no
Issuing Bank shall be obligated to issue any Letter of Credit if: (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any requirement of law applicable to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular; (ii) the issuing thereof would
violate one or more policies of such Issuing Bank; or (iii) such Letter of
Credit is to be denominated in a currency other than dollars.

 

(c)                               Expiration Date. Each Letter of Credit shall
expire at or prior to the close of business on the date that is five Business
Days prior to the Maturity Date. Notwithstanding the foregoing, any Letter of
Credit issued hereunder may, in the sole discretion of the applicable Issuing
Bank, expire after the fifth Business Day prior to the Maturity Date but on or
before the date that is 180 days after the Maturity Date; provided that the
Borrower hereby agrees that it shall provide cash collateral in an amount equal
to 102% of the LC Exposure in respect of any such outstanding Letter of Credit
to the applicable Issuing Bank at least 10 days prior to the Maturity Date (or,
if such outstanding Letter of Credit is a Letter of Credit which provides for
automatic renewals thereof pursuant to customary evergreen provisions, no later
than the date on which the applicable Issuing Bank would be required to give
notice of its intention to not renew such Letter of Credit pursuant to the terms
thereof), which such amount shall be (i) deposited by the Borrower in an account
with and in the name of such Issuing Bank and (ii) held by such Issuing Bank for
the satisfaction of the Borrower’s reimbursement obligations in respect of such
Letter of Credit until the expiration of such Letter of Credit. Any Letter of
Credit issued with an expiration date beyond the fifth Business Day prior to the
Maturity Date shall, to the extent of any undrawn amount remaining thereunder on
the Maturity Date, cease to be a “Letter of Credit” outstanding under this
Agreement for purposes of the Lenders’ obligations to participate in Letters of
Credit pursuant to clause (d) below. For the avoidance of doubt, if the Maturity
Date shall be extended pursuant to Section 2.21, “Maturity Date” as referenced
in this sentence shall refer to the Maturity Date as extended pursuant to
Section 2.21; provided that, notwithstanding anything in this Agreement
(including Section 2.21 hereof) or any other Loan Document to the contrary, the
Maturity Date and the LC Availability Period, as such terms are used in
reference to any Issuing Bank or any Letter of Credit issued thereby, may not be
extended with respect to any Issuing Bank without the prior written consent of
such Issuing Bank.

 

(d)                             Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each such Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its

 

29

--------------------------------------------------------------------------------



 

obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit (provided that such Letter of Credit shall expire no later than
the date set forth in paragraph (c) of this Section), or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)                               Reimbursement. If any Issuing Bank shall make
any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 2:00 p.m., New York City time, on
the Business Day immediately following the date on which the Borrower shall have
received written notice of such LC Disbursement; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse such
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                Obligations Absolute. The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect or (iii) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any of the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or

 

30

--------------------------------------------------------------------------------



 

delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower and/or its applicable Subsidiary that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of the applicable Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

(g)                              Disbursement Procedures. The applicable Issuing
Bank shall, within the period stipulated by the terms and conditions of the
applicable Letter of Credit, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly after such examination notify the Administrative Agent and the Borrower
in writing of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)                              Interim Interest. If an Issuing Bank shall make
any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement by
the date that is three Business Days following the date such reimbursement is
due pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                                  Cash Collateralization. If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives written notice from the Administrative Agent (at the direction of the
Required Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the

 

31

--------------------------------------------------------------------------------



 

LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide cash collateral in accordance with Section 2.11(b) or
2.20, such cash collateral shall be deposited and shall be held and applied in
accordance with this paragraph. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Revolving Credit Exposure plus the
Competitive Loan Exposure would not exceed the total Commitments and no Default
shall have occurred and be continuing. The Borrower hereby agrees that, if at
any time any cash collateral is required to be deposited pursuant to this
paragraph (i) or as otherwise provided in this Agreement, it shall grant to the
Administrative Agent, for the benefit of each Issuing Bank and the Lenders, a
security interest in all such cash collateral at such time.

 

(j)                                  Designation of Additional Issuing
Banks. The Borrower may, at any time and from time to time, upon notice to the
Administrative Agent, designate as additional Issuing Banks one or more Lenders
that agree to serve in such capacity as provided below. The acceptance by a
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to such
additional Issuing Bank, executed by the Borrower, the Administrative Agent and
such designated Lender and, from and after the effective date of such agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and (ii) references herein to the term “Issuing Bank” shall
be deemed to include such Lender in its capacity as an issuer of Letters of
Credit hereunder.

 

(k)                              Termination of an Issuing Bank. The Borrower
may terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder
by providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent. Any such termination shall become effective upon the
earlier of (i) such Issuing Bank acknowledging receipt of such notice and
(ii) the 10th Business Day following the date of the delivery
thereof; provided that no such

 

32

--------------------------------------------------------------------------------



 

termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such termination shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit. Without
limiting the foregoing, following the delivery by the Borrower of any notice of
termination in respect of any Issuing Bank (and regardless of whether such
notice has become effective), such Issuing Bank shall have no obligation to
issue, amend, renew or extend any Letter of Credit.

 

(l)                                  Issuing Bank Exposure Limitation.
Notwithstanding anything herein to the contrary, unless a greater amount is
otherwise agreed in writing by the applicable Issuing Bank, no Issuing Bank
shall have any obligation hereunder to issue Letters of Credit if, at the time
of and after giving effect to such issuance, the aggregate amount of LC Exposure
attributable to Letters of Credit issued by such Issuing Bank would exceed
$200,000,000. Additionally, notwithstanding anything herein to the contrary, the
Borrower and any Issuing Bank may separately agree to any greater or lesser
limit on the amount of LC Exposure attributable to Letters of Credit issued by
such Issuing Bank.

 

(m)                          Issuing Bank Reports to the Administrative Agent.
Unless otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, amendments, renewals and extensions, all expirations and
cancellations and all disbursements and reimbursements, (ii) reasonably prior to
the time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
stated amount of the Letters of Credit issued, amended, renewed or extended by
it and outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

 

SECTION 2.07.                                       Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time (or, in the case of an ABR Borrowing on same day notice, by 3:00
p.m., New York City time), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the applicable Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request or Competitive Bid
Request; provided that Loans made to finance the reimbursement of an LC

 

33

--------------------------------------------------------------------------------



 

Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)                              Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of (A) the NYFRB Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

 

SECTION 2.08.                                       Interest Elections. (a) Each
Revolving Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and any
Loans resulting from an election made with respect to any such portion shall be
considered a separate Borrowing. Notwithstanding any other provision of this
Section, no Borrowing may be converted into or continued as a Borrowing with an
Interest Period ending after the Maturity Date. This Section shall not apply to
Competitive Loans, which may not be converted or continued.

 

(b)                              To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election in writing
or by electronic mail or telecopy by the time and date that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be confirmed promptly by delivery to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower. Notwithstanding any other provision of this Section,
the Borrower shall not be permitted to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

 

(c)                               Each written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

34

--------------------------------------------------------------------------------



 

(i)                                  the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                              the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                          whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and

 

(iv)                          if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period” and shall end no later than the Maturity Date.

 

If any such Interest Election Request requests a Eurodollar Borrowing, but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                             Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                               If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Revolving Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Eurodollar Revolving Borrowing will be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
of the Required Lenders, so notifies the Borrower (such notification to be
promptly confirmed in writing), then, so long as an Event of Default is
continuing each outstanding Eurodollar Revolving Borrowing may only be continued
as a Eurodollar Borrowing with an Interest Period of one month.

 

SECTION 2.09.                     Termination and Reduction of Commitments;
Increase of Commitments.

 

(a)                               Unless previously terminated, the Commitments
shall terminate on the Maturity Date.

 

(b)                              The Borrower may at any time terminate, or from
time to time permanently reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $10,000,000 and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the
Revolving Credit Exposure plus the Competitive Loan Exposure would exceed the
total Commitments.

 

35

--------------------------------------------------------------------------------



 

(c)                               The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraph
(b) of this Section at least one Business Day (or such shorter period as may be
acceptable to the Administrative Agent) prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or other events so specified, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with the amounts of their respective Commitments.

 

(d)                             (i) The Borrower may at any time, by written
notice to the Administrative Agent, request Additional Credit Commitments from
one or more Additional Credit Lenders, which may include any existing
Lender; provided that at no time after the Effective Date shall the aggregate
amount of Additional Credit Commitments effected pursuant to this paragraph
exceed $500,000,000; provided, further, that each Additional Credit Lender, if
not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and the Borrower (which approvals shall not be unreasonably
withheld). Each such notice shall set forth (A) the amount of the Additional
Credit Commitments being requested (which shall be in a minimum amount of
$10,000,000) and (B) the date on which such Additional Credit Commitments are
requested to become effective (which shall not be less than 10 days (or such
shorter period as may be acceptable to the applicable Additional Credit Lender)
nor more than 45 days after the date of such notice).

 

(ii) The Borrower and each Person that in its sole discretion agrees to be an
Additional Credit Lender in accordance with sub-paragraph (i) above shall
execute and deliver to the Administrative Agent an Additional Credit Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Additional Credit Commitment of such
Additional Credit Lender. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Additional Credit Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Additional Credit Assumption Agreement, each such Additional Credit Lender
shall, to the extent not an existing Lender, become a Lender hereunder and this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Additional Credit Commitment
evidenced thereby.

 

(iii) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any Additional Credit Commitment pursuant to this
Section 2.09(d), the outstanding Loans (if any) are held by the Lenders in
accordance with their new pro rata percentages. This may be accomplished at the
discretion of the Administrative Agent (A) by requiring the outstanding Loans to
be prepaid with the proceeds of a new Borrowing, (B) by causing the existing
Lenders to assign portions of their outstanding Loans to Additional

 

36

--------------------------------------------------------------------------------



 

Credit Lenders, which assignments shall be deemed to be effective pursuant to
Section 9.04 or (C) by any combination of the foregoing. Notwithstanding the
foregoing, in order to eliminate any break funding liability to the Borrower,
if, upon the date that any Additional Credit Commitment becomes effective
pursuant to this Section 2.09(d), there is an unpaid principal amount of
Revolving Loans to the Borrower, the principal outstanding amount of all such
Revolving Loans shall (x) in the case of such Revolving Loans which are ABR
Loans, be immediately repaid by the Borrower (but all such Revolving Loans may,
on the terms and conditions hereof, be reborrowed on such date on a pro rata
basis, based on the revised Commitments as then in effect) and (y) in the case
of such Revolving Loans which are Eurodollar Loans, continue to remain
outstanding (notwithstanding any other requirement in this Agreement that such
Revolving Loans be held on a pro rata basis based on the revised Commitments as
then in effect) until the end of the then current Interest Period therefor, at
which time such Eurodollar Loans shall be paid by the Borrower to the Lenders on
a pro rata basis, based on their respective Commitments (if any) immediately
prior to giving effect to any Additional Credit Commitments (but all such
Revolving Loans may, on the terms and conditions hereof, be reborrowed on such
date, and any such reborrowing shall be funded by the Lenders, including the
Lenders holding Additional Credit Commitments, on a pro rata basis based on the
Commitments as then in effect).

 

(iv) Notwithstanding the foregoing, no Additional Credit Commitment shall become
effective under this Section 2.09(d) unless on the date of such effectiveness,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer.

 

SECTION 2.10.                                       Repayment of Loans; Evidence
of Debt. (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the unpaid principal amount
of each Revolving Loan made to the Borrower on the Maturity Date and (ii) to the
Administrative Agent for the account of each Lender that has made a Competitive
Loan the unpaid principal amount of such Competitive Loan on the last day of the
Interest Period applicable to such Loan.

 

(b)                              Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                               The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period, if any, applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                             The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall, absent manifest error,
be prima facie evidence of the existence and amounts of

 

37

--------------------------------------------------------------------------------



 

the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)                               Any Lender may request that Loans made by it
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (and its
registered assigns).

 

SECTION 2.11.                                 Prepayment of Loans. (a) The
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (d) of this Section and payment, when required thereby, of any amounts
required under Section 2.16; provided that the Borrower shall not have the right
to prepay any Competitive Loan without the prior consent of the Lender thereof.

 

(b)                              In the event and on each occasion that the sum
of the Revolving Credit Exposure plus the Competitive Loan Exposure exceeds the
total Commitments, the Borrower shall: first, promptly prepay Revolving
Borrowings in an aggregate amount sufficient to eliminate such excess,
and second, to the extent of any remaining excess, or if no Revolving Borrowings
are outstanding, promptly make a deposit in a cash collateral account maintained
by the Administrative Agent pursuant to Section 2.06(i) to be held as security
for the Borrower’s obligations in respect of Letters of Credit. To the extent
the amount of cash collateral provided hereunder at any time exceeds the LC
Exposure at such time and no Event of Default has occurred and is continuing,
the excess thereof shall be returned to the Borrower.

 

(c)                               Prior to any optional or mandatory prepayment
of Borrowings, the Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (d) below.

 

(d)                             The Borrower shall notify the Administrative
Agent in writing or by electronic mail or telecopy of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Revolving Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 10:00 a.m., New York City time, on the Business Day of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof, to be
prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to

 

38

--------------------------------------------------------------------------------



 

the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

 

SECTION 2.12.                                       Fees. (a) The Borrower
agrees to pay to the Administrative Agent, for the account of each Lender (other
than a Defaulting Lender) a facility fee, which shall accrue at the Applicable
Rate on the daily amount of the Commitments of such Lender (whether used or
unused) during the period from and including the Effective Date to but excluding
the date on which such Commitments terminate; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitments terminate,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Facility fees accrued through but excluding
the last day of March, June, September and December of each year shall be
payable in arrears on the last day of March, June, September and December of
such year and on the date on which all the Commitments terminate, commencing on
the first such date to occur after the Effective Date; provided that any
facility fees accruing after the date on which all the Commitments terminate
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 365 (or 366, as the case may be) days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)                              The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender to the extent provided in Section 2.20) a participation fee with respect
to its participations in Letters of Credit, which shall accrue on the average
daily amount of such Lender’s LC Exposure in respect of Performance Letters of
Credit and Financial Letters of Credit (excluding, in each case, any LC Exposure
attributable to unreimbursed LC Disbursements) at the Applicable Rate for
Performance Letters of Credit or Financial Letters of Credit, as the case may
be, during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum, unless a
higher or lower rate per annum is separately agreed upon between an individual
Issuing Bank and the Borrower, in each case, on the daily amount of the LC
Exposure attributable to Performance Letters of Credit or Financial Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure
attributable to such Letters of Credit issued by such Issuing Bank, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the later of the date on which the Commitments terminate and
the date on which there shall cease to be any LC Exposure. All participation
fees and fronting fees in respect of Letters of Credit shall be computed on the
basis of a year of 365 (or 366, as the case may be) days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

39

--------------------------------------------------------------------------------



 

(c)                               The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                             All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
each Issuing Bank, in the case of fees payable to it) for its own account or, in
the case of facility fees and participation fees, for distribution to the
Lenders. Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13.                                       Interest. (a) The Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base
Rate plus the Applicable Rate.

 

(b)                              The Loans comprising each Eurodollar Borrowing
shall bear interest (i) in the case of a Eurodollar Revolving Borrowing, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate or (ii) in the case of a Eurodollar Competitive Borrowing, at
the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus (or minus, as applicable) the Margin applicable to such
Borrowing.

 

(c)                               Each Fixed Rate Loan shall bear interest at
the Fixed Rate applicable to such Loan.

 

(d)                             Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2.00% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(e)                               Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(f)                                All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

40

--------------------------------------------------------------------------------



 

SECTION 2.14.         Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)                               the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                              the Administrative Agent is advised by the
Required Lenders (or, in the case of a Eurodollar Competitive Loan, the Lender
that is required to make such Loan) that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period; then the Administrative Agent shall give
notice thereof to the Borrower and the Lenders in writing or by electronic mail
or telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an ABR Borrowing and (iii) any request by the Borrower for a Eurodollar
Competitive Borrowing shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrower for Eurodollar Borrowings may be made to Lenders that
are not affected thereby and (B) if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

 

In addition to the foregoing, in the event that the Administrative Agent
determines at any time (which determination shall be conclusive absent
demonstrable error), or the Borrower or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower, and in the case of the Borrower, with the reasonable concurrence of
the Administrative Agent) that the Borrower or the Required Lenders (as
applicable) have determined, that (i) adequate and reasonable means do not exist
for determining the LIBO Rate and such circumstances are unlikely to be
temporary, (ii) the circumstances set forth in clause (i) above have not arisen
but the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be used for determining interest rates for loans or (iii) a new benchmark
interest rate to replace the LIBO Rate has become broadly accepted by the
syndicated loan market in the United States, then the Administrative Agent and
the Borrower shall endeavor to amend this Agreement to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time together with any proposed LIBOR
Successor Rate Conforming Changes, and, notwithstanding any provision of this
Agreement to the contrary, any such amendment shall become effective at 5:00
p.m., New York City time, on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment; provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Until an alternate rate of interest shall be determined in

 

41

--------------------------------------------------------------------------------



 

accordance with this paragraph, the obligation of the Lenders to make or
maintain any Eurodollar Borrowing shall be suspended and each such Borrowing
will (to the extent such Eurodollar Borrowing remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor, be
prepaid by the Borrower or be automatically converted into an ABR Borrowing.

 

SECTION 2.15.                           Increased Costs. (a) If any Change in
Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
any Issuing Bank (except for any such requirement reflected in the Adjusted LIBO
Rate);

 

(ii)                              impose on any Lender or Issuing Bank or the
London interbank markets any other condition affecting this Agreement or
Eurodollar Loans or Fixed Rate Loans made by such Lender or any Letter of Credit
or participation therein; or

 

(iii)                          subject any Recipient to any Taxes on its Loans,
loan principal, Letters of Credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of “Excluded Taxes” and (C) Connection Income Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
Fixed Rate Loan or to increase the cost to such Lender, any Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, such Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, such Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)                              If any Lender or Issuing Bank determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made, or participations in
Letters of Credit held, by such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank, or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered, but only to the extent that such Lender has generally requested such
compensation from similarly situated borrowers.

 

42

--------------------------------------------------------------------------------



 

(c)                               A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

 

(d)                             Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that, the Borrower shall not be required to compensate a
Lender or any Issuing Bank pursuant to paragraph (a) or (b) of this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or such Issuing Bank notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                               Notwithstanding the foregoing provisions of
this Section, a Lender shall not be entitled to compensation pursuant to this
Section in respect of any Competitive Loan if the Change in Law that would
otherwise entitle it to such compensation shall have been publicly announced
prior to submission of the Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.16.                                       Break Funding Payments. In
the event of (a) the payment of any principal of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan or Fixed Rate Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under
Section 2.11(d) and is revoked in accordance therewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan other than
on the last day of the Interest Period, as the case may be, applicable thereto
as a result of a request by the Borrower pursuant to Section 2.19, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense (excluding loss of anticipated profit) attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate or Fixed
Rate, as applicable, that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.

 

43

--------------------------------------------------------------------------------



 

The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof. Notwithstanding the
foregoing, the Borrower shall not be required to compensate a Lender pursuant to
this Section 2.16 for any loss, cost or expense incurred more than 180 days
prior to the date that such Lender notifies the Borrower of the event giving
rise to such loss, cost or expense and of such Lender’s intention to claim
compensation therefor.

 

SECTION 2.17.               Taxes. (a) Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold any
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

 

(b)                              The Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)                               As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)                             The Loan Parties shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Loan Document (including amounts paid or
payable under this Section 2.17(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(d) shall be paid within 10 days after the
Recipient delivers to any Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim; provided that no Loan Party shall be required to
indemnify any Recipient pursuant to this paragraph for any such Indemnified
Taxes (including expenses arising therefrom or with respect thereto) paid by the
Recipient more than 180 days prior to the date that the Recipient notifies the
applicable Loan Party of such payment by the Recipient of such Indemnified Taxes
and of the Recipient’s intention to claim indemnification therefor. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

 

(e)                               Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses

 

44

--------------------------------------------------------------------------------



 

arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

 

(f)                                  (i) Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by either the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)                                Without limiting the generality of the
foregoing, any Lender shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

 

(A)                          in the case of a Lender that is a U.S. Person, IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)                           in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (2) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an

 

45

--------------------------------------------------------------------------------



 

exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)                           in the case of a Non-U.S. Lender for whom payments
under this Agreement constitute income that is effectively connected with such
Lender’s conduct of a trade or business in the United States, IRS Form W-8ECI;

 

(D)                          in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a
certificate substantially in the form of Exhibit C (a “U.S. Tax Certificate”) to
the effect that such Lender is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;

 

(E)                            in the case of a Non-U.S. Lender that is not the
beneficial owner of payments made under this Agreement (including an entity
treated as a partnership for U.S. federal income tax purposes or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership (and not a participating Lender) and one or more of
its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

 

(F)                             any other form prescribed by law as a basis for
claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

 

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any

 

46

--------------------------------------------------------------------------------



 

amendments made to Sections 1471 through 1474 of the Code, and any regulations
or official interpretations thereof, after the Effective Date.

 

(g)                              If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including additional
amounts paid pursuant to this Section 2.17), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

(h)                              For purposes of Section 2.17(e) and (f), the
term “Lender” includes any Issuing Bank.

 

(i)                                  [reserved].

 

(j)                                  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under this Agreement and the other Loan Documents.

 

SECTION 2.18.         Payments Generally; Pro Rata Treatment; Sharing
of Set-offs.

 

(a)                               Except as otherwise provided in
Section 2.06(e), the Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, reimbursements of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent for the account of the
applicable Lenders or Issuing Bank or, in any such case, to such other account
as the Administrative Agent shall from time to time specify in a notice
delivered to the Borrower, except payments to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.15 (other than paragraph
(b) thereof), 2.16, 2.17 and 9.03 shall be made directly to the

 

47

--------------------------------------------------------------------------------



 

Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. Any payment required to be made by the Administrative Agent
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 

(b)                              If at any time insufficient funds are received
by and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
from the Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.

 

(c)                               If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans or participations
in LC Disbursements, as applicable, of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans or participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender or Issuing Bank
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender or such Issuing Bank were a direct
creditor of the Borrower in the amount of such participation.

 

(d)                             Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the

 

48

--------------------------------------------------------------------------------



 

Lenders or any Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e)                               If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b) or
paragraph (d) of this Section 2.18, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.19.                                       Mitigation Obligations;
Replacement of Lenders. (a) If any Lender (including any Issuing Bank) requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender (including any Issuing Bank) or any Governmental
Authority for the account of any Lender (including any Issuing Bank) pursuant to
Section 2.17, then such Lender (including such Issuing Bank) shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans (or issuing its Letters of Credit) hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender (including such
Issuing Bank), such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender (including such Issuing Bank) to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender (including such Issuing Bank). The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender (including any Issuing
Bank) in connection with any such designation or assignment.

 

(b)                              If (i) any Lender (including any Issuing Bank)
requests compensation under Section 2.15, (ii) the Borrower is required to pay
any additional amount to any Lender (including any Issuing Bank) or any
Governmental Authority for the account of any Lender (including any Issuing
Bank) pursuant to Section 2.17, (iii) any Lender has become a Defaulting Lender,
(iv) any Lender has failed to consent to a proposed amendment, waiver, discharge
or termination that under Section 9.02 requires the consent of all the Lenders
(or all the affected Lenders) and with respect to which the Required Lenders
shall have granted their consent or (v) any Lender is a Declining Lender under
Section 2.21, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement (other than any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent and
each Issuing Bank, which consents shall not

 

49

--------------------------------------------------------------------------------



 

unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements which have been funded by and not
reimbursed to such Lender, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction or
elimination in such compensation, payments or additional interest, (D) in the
case of any such assignment and delegation resulting from the failure to provide
a consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable amendment, waiver, discharge or termination can be
effected and (E) in the case of any such assignment and delegation in respect of
a Lender where such Lender (or any Affiliate thereof) is an Issuing Bank, the
Borrower shall, substantially simultaneously with such assignment and transfer,
terminate such Lender (or, at the request of any such Affiliate, such Affiliate)
as an Issuing Bank in accordance with Section 2.09. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Acceptance executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.

 

SECTION 2.20.                                       Defaulting
Lenders. Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

 

(a)                               except to the extent provided to the contrary
in paragraph (iv) of Section 2.20(c) below, facility fees shall cease to accrue
pursuant to Section 2.12(a) on the unused amount of the Commitment of such
Defaulting Lender;

 

(b)                              the Commitment and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

 

(c)                               if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                  the LC Exposure of such Defaulting Lender
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that the sum of
all Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the sum of all Non-Defaulting Lenders’
Revolving Credit Commitments;

 

50

--------------------------------------------------------------------------------



 

(ii)                              if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall, within
two Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Banks the portion of such
Defaulting Lender’s LC Exposure that has not been reallocated in accordance with
the procedures set forth in Section 2.06(i) for so long as such LC Exposure is
outstanding;

 

(iii)                          if the Borrower cash collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)                          if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Sections 2.12(a) and 2.12(b) shall be
adjusted to give effect to such reallocation; and

 

(v)                              if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment utilized by such LC Exposure) and
participation fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks (and allocated among
them ratably based on the amount of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and

 

(d)                             so long as such Lender is a Defaulting Lender,
no Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless in each case it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such issued, amended, renewed or extended Letter of Credit will be allocated
among the Non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the Effective Date and for so long as such Bankruptcy
Event shall continue or (y) any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Issuing Bank shall
be required to issue, amend, renew or extend any Letter of Credit, unless such
Issuing Bank shall have entered into arrangements with the Borrower or such
Lender satisfactory to such Issuing Bank to defease any risk to it in respect of
such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a

 

51

--------------------------------------------------------------------------------



 

Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage. Subject to
Section 9.16, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of
a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

SECTION 2.21.                                       Extension of Maturity
Date. (a) The Borrower may, by delivery of a Maturity Date Extension Request to
the Administrative Agent (which shall promptly deliver a copy thereof to each of
the Lenders) not less than 30 days prior to the then existing maturity date for
Commitments hereunder (the “Existing Maturity Date”), request that the Lenders
extend the Existing Maturity Date in accordance with this Section 2.21. Each
Maturity Date Extension Request shall (i) specify the date to which the Maturity
Date is sought to be extended, (ii) specify the changes, if any, to the
Applicable Rate to be applied in determining the interest payable on Revolving
Loans of, and fees payable hereunder to, Consenting Lenders in respect of that
portion of their Commitments (and related Revolving Loans) extended to such new
Maturity Date and the time as of which such changes will become effective (which
may be prior to the Existing Maturity Date), and (iii) specify any other
amendments or modifications to this Agreement to be effected in connection with
such Maturity Date Extension Request; provided that no such changes or
modifications requiring approvals pursuant to Section 9.02(b) shall become
effective prior to the then existing Maturity Date unless such other approvals
have been obtained. In the event a Maturity Date Extension Request shall have
been delivered by the Borrower, each Lender shall have the right to agree to the
extension of the Existing Maturity Date and other matters contemplated thereby
on the terms and subject to the conditions set forth therein (each Lender
agreeing to the Maturity Date Extension Request being referred to herein as a
“Consenting Lender” and each Lender not agreeing thereto being referred to
herein as a “Declining Lender”), which right may be exercised by written notice
thereof, specifying the maximum amount of the Commitment of such Lender with
respect to which such Lender agrees to the extension of the Maturity Date,
delivered to the Borrower (with a copy to the Administrative Agent) not later
than a day to be agreed upon by the Borrower and the Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by the Borrower (it being understood that any Lender that shall have
failed to exercise such right as set forth above shall be deemed to be a
Declining Lender). If a Lender elects to extend only a portion of its then
existing Commitment, it will be deemed for purposes hereof to be a Consenting
Lender in respect of such extended portion and a Declining Lender in respect of
the remaining portion of its Commitment. If Consenting Lenders shall have agreed
to such Maturity Date Extension Request in respect of Commitments held by them,
then, subject to paragraph (d) of this Section, on the date specified in the
Maturity Date Extension Request as the effective date thereof (the “Extension
Effective Date”), (i) the Existing Maturity Date of the applicable Commitments
shall, as to the Consenting Lenders, be extended to such date as shall be
specified therein, (ii) the terms and conditions of the Commitments of the
Consenting Lenders (including interest and fees (including Letter of Credit
fees) payable in respect thereof), shall be modified as set forth in the
Maturity Date Extension Request and (iii) such other modifications and
amendments hereto specified in the Maturity Date Extension Request shall
(subject to any

 

52

--------------------------------------------------------------------------------



 

required approvals (including those of the Required Lenders) having been
obtained) become effective.

 

(b)                              Notwithstanding the foregoing, the Borrower
shall have the right, in accordance with the provisions of Sections 2.19 and
9.04, at any time prior to the Existing Maturity Date, to replace a Declining
Lender (for the avoidance of doubt, only in respect of that portion of such
Lender’s Commitments subject to a Maturity Date Extension Request that it has
not agreed to extend) with a Lender or other financial institution that will
agree to such Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender in respect of the
Commitment assigned to and assumed by it on and after the effective time of such
replacement.

 

(c)                               If a Maturity Date Extension Request has
become effective hereunder:

 

(i)                                  not later than the Business Day prior to
the Existing Maturity Date, the Borrower shall make prepayments of Loans and
shall provide cash collateral in respect of Letters of Credit in the manner set
forth in Section 2.11, such that, after giving effect to such prepayments and
such provision of cash collateral, the aggregate credit exposures outstanding as
of such date will not exceed the aggregate Commitments of the Consenting Lenders
extended pursuant to this Section 2.21 (and the Borrower shall not be permitted
thereafter to request any Loan or any issuance, amendment, renewal or extension
of a Letter of Credit if, after giving effect thereto, the aggregate credit
exposures outstanding would exceed the aggregate amount of the Commitments so
extended); and

 

(ii)                              on the Existing Maturity Date, the Commitment
of each Declining Lender shall, to the extent not assumed, assigned or
transferred as provided in paragraph (b) of this Section, terminate, and the
Borrower shall repay all the Revolving Loans of each Declining Lender, to the
extent such Revolving Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder (accordingly, the
Commitment of any Consenting Lender shall, to the extent the amount of such
Commitment exceeds the amount set forth in the notice delivered by such Lender
pursuant to paragraph (a) of this Section, be permanently reduced by the amount
of such excess, and the Borrower shall prepay the proportionate part of the
outstanding Revolving Loans of such Consenting Lender, in each case together
with accrued and unpaid interest thereon to but excluding the Existing Maturity
Date and all fees and other amounts payable in respect thereof on or prior to
the Existing Maturity Date), it being understood that such repayments may be
funded with the proceeds of new Revolving Borrowings made simultaneously with
such repayments by the Consenting Lenders, which such Revolving Borrowings shall
be made ratably by the Consenting Lenders in accordance with their extended
Commitments.

 

(d)                             Notwithstanding the foregoing, no Maturity Date
Extension Request shall become effective hereunder unless, on the Extension
Effective Date, the conditions set forth in Section 4.02 shall be satisfied
(with all references in such Section to a Borrowing being deemed to be

 

53

--------------------------------------------------------------------------------



 

references to such Maturity Date Extension Request) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer.

 

(e)                               Notwithstanding any provision of this
Agreement to the contrary, it is hereby agreed that no extension of an Existing
Maturity Date in accordance with the express terms of this Section 2.21, or any
amendment or modification of the terms and conditions of the Commitments and
Revolving Loans of the Consenting Lenders effected pursuant thereto, shall be
deemed to (i) violate the last sentence of Section 2.09(c) or Section 2.18(b) or
2.18(c) or any other provision of this Agreement requiring the ratable reduction
of Commitments or the ratable sharing of payments or (ii) require the consent of
all Lenders or all affected Lenders under Section 9.02(b).

 

(f)                                The Borrower, the Administrative Agent and
the Consenting Lenders may enter into an amendment to this Agreement to effect
such modifications as may be necessary to reflect the terms of any Maturity Date
Extension Request that has become effective in accordance with the provisions of
this Section 2.21.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants (as to itself and its own Subsidiaries) to
the Lenders that:

 

SECTION 3.01.                                       Organization; Powers. The
Borrower and each Significant Subsidiary (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to carry on its business as now
conducted and is qualified to do business in every jurisdiction where such
qualification is required, and (c) is in good standing in every jurisdiction
where such qualification is required except, in each case (other than in respect
of the Borrower in the case of preceding clause (a)), where the failure to be so
organized, validly existing and in good standing, have such requisite power and
authority or be so qualified and in good standing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the validity or enforceability of the
Loan Documents (taken as a whole).

 

SECTION 3.02.                                 Authorization; Enforceability. The
Transactions are within the Borrower’s and the Guarantor’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and the Guarantee Agreement when executed and
delivered by the Guarantor, will constitute, a legal, valid and binding
obligation of the Borrower or the Guarantor, as the case may be, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03.                           Governmental Approvals; No Conflicts.
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any

 

54

--------------------------------------------------------------------------------



 

Governmental Authority, except such as have been obtained or made and are in
full force and effect and except where the failure to obtain such consent or
approval, to so register or file or to take such other action, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect or a material adverse effect on the rights and remedies (taken as
a whole) of the Lenders under the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, except for such violations (other than in respect of any
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries) that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
rights and remedies (taken as a whole) of the Lenders under the Loan Documents,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, except for such
violations or defaults that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the validity or enforceability of the Loan Documents (taken as a
whole) or the rights and remedies (taken as a whole) of the Lenders under the
Loan Documents, and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of the Subsidiaries.

 

SECTION 3.04.                           Financial Condition; No Material Adverse
Change. (a) The Borrower has heretofore furnished to the Lenders the
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows of the Borrower and its consolidated Subsidiaries as of and for the
fiscal year ended December 31, 2018, reported on by Ernst & Young LLP,
independent registered public accounting firm. Such financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Borrower and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP.

 

(b)                              Since December 31, 2018, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05.                           Properties. (a) The Borrower and each
Significant Subsidiary has good title to, or valid leasehold interests in, all
its real and personal property, except for (a) minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes or (b) any such title or
leasehold interests that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

 

(b)                              The Borrower and each Significant Subsidiary
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to the business of the Borrower and its
Subsidiaries taken as a whole, and the use thereof by the Borrower or such
Significant Subsidiary does not infringe upon the rights of any other Person,
except for any such ownership, licenses or infringements that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

55

--------------------------------------------------------------------------------



 

SECTION 3.06.                           Litigation and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries
(i) which would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

 

(b)                              Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07.                           Compliance with Laws. The Borrower and
each Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08.                           Investment Company Status. Neither the
Borrower nor the Guarantor is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.                           Taxes. The Borrower and each Subsidiary
has filed or caused to be filed on a timely basis (taking into account all
extensions granted by the applicable Governmental Authority) all United States
federal and applicable foreign, state and local Tax returns and reports and all
other Tax returns and reports which are required to be filed and have paid or
caused to be paid all Taxes required to have been paid by it, except (a) such
Taxes, if any, as are being contested in good faith by appropriate proceedings
as to which adequate reserves have been provided in accordance with GAAP or
(b) to the extent the failure to do so would not reasonably be expected to have
a Material Adverse Effect.

 

SECTION 3.10.                           ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.11.                           Disclosure. Other than as set forth on
Schedule 3.11, as of the Effective Date, neither the Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement (as
modified or supplemented by other information so furnished on or prior to the
Effective Date) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower

 

56

--------------------------------------------------------------------------------



 

represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 3.12.                           Federal Regulations. The proceeds of the
Loans will be used only for general corporate purposes (including to effect the
Effective Date Refinancing and to pay the Transactions Costs). No part of the
proceeds of any Loan will be used to purchase or carry any Margin Stock in
violation of Regulation U or X of the Board. As of the Effective Date, if the
full amount of the Lenders’ Commitments were used to purchase Margin Stock, no
more than 25% of the value of the assets of the Borrower, or of the Borrower and
its Subsidiaries taken as a whole, which are subject to the restrictions
contained in Article VI, would constitute Margin Stock. If the proceeds of any
Loan are to be used in a manner which would cause such Loans to be classified as
“purpose loans” under Regulation U, then at the time of the making of such Loan
and at the time of the making of each Loan thereafter (after applying the
proceeds of all Loans then being or theretofore made), no more than 25% of the
value of the assets of the Borrower, or of the Borrower and its Subsidiaries
taken as a whole, which are subject to the restrictions contained in Article VI
shall constitute Margin Stock. If at any time the representation set forth in
the preceding sentence would be required to be made but cannot be made by the
Borrower, such representation shall not be required to be made; provided that
the Borrower shall at all times thereafter comply with Article X.

 

SECTION 3.13.                           Subsidiaries. Schedule 3.13 sets forth
as of the Effective Date a list of all Subsidiaries and the percentage ownership
(directly or indirectly) of the Borrower therein. Except to the extent that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, the shares of capital stock or other ownership
interests so indicated on Schedule 3.13 are fully paid and non-assessable and
are owned by the Borrower, directly or indirectly, free and clear of all Liens
other than Liens permitted under Section 6.02(a), (c), (f) or, to the extent
applicable to any of the foregoing paragraphs of Section 6.02, 6.02(i).

 

SECTION 3.14.                           Anti-Corruption Laws and Sanctions. None
of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by the Credit Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.15.                           USA PATRIOT Act. To the extent
applicable, the Borrower and each Subsidiary is in compliance in all material
respects with the USA PATRIOT Act.

 

57

--------------------------------------------------------------------------------



 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.                                       Effective Date.  The
obligations of the Lenders and the Issuing Banks hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)                               The Administrative Agent (or its counsel)
shall have received from each party hereto a counterpart of this Agreement duly
signed on behalf of such party and any promissory notes requested by a Lender at
least three Business Days prior to the Effective Date.

 

(b)                              The Guarantee Agreement shall have been duly
executed and delivered to the Administrative Agent by Newmont USA.

 

(c)                               The Administrative Agent shall have received a
customary written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of White & Case LLP, New York counsel for the
Borrower and the Guarantor.

 

(d)                             The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the president, a vice
president or a Financial Officer of each of the Loan Parties, certifying
(A) that attached thereto is a true and complete copy of the articles or
certificate of incorporation of such Loan Party, certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
complete copy of the bylaws of such Loan Party and (B)(x) that attached thereto
is a true and complete copy of resolutions or written consents of its board of
directors authorizing the execution, delivery and performance of this Agreement
and the other Loan Documents to which it is a party and (y) as to the incumbency
and genuineness of the signature of the officers, directors or other authorized
signatories of each Loan Party, executing this Agreement and the other Loan
Documents to which it is a party.

 

(e)                               The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the president, a vice
president or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(f)                                The Effective Date Refinancing shall have
been consummated (or shall be consummated substantially concurrently with the
occurrence of the Effective Date).

 

(g)                              The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, payment or reimbursement of all fees and
expenses (including fees, charges and disbursements of counsel) required to be
paid or reimbursed by any Loan Party to the Administrative Agent or the
Arrangers in connection with the Transactions.

 

(h)                              So long as reasonably requested by the
Administrative Agent or an Arranger at least ten Business Days prior to the
Effective Date, the Administrative Agent and Arrangers shall have received, at
least two Business Days prior to the Effective Date, all documentation and other
information with respect to the Loan Parties that is required by regulatory
authorities under

 

58

--------------------------------------------------------------------------------



 

applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, which shall include, solely to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification.

 

SECTION 4.02.                     Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing and of the Issuing Banks
to issue, amend, renew or extend any Letter of Credit hereunder (other than
automatic renewals thereof pursuant to customary evergreen provisions or
amendments that do not increase the stated face amount of such Letter of Credit)
is subject to the satisfaction (or waiver in accordance with Section 9.02) of
the following conditions:

 

(a)                               The representations and warranties of the
Borrower set forth in this Agreement shall (other than the representations and
warranties set forth in Sections 3.04(b) and 3.06 and except as expressly
provided in the last sentence of Section 3.12) be true and correct in all
material respects (other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case such representations shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit (other than
automatic renewals thereof pursuant to customary evergreen provisions or
amendments that do not increase the stated face amount of such Letter of
Credit), as applicable (except to the extent expressly made as of another date,
in which case such representations and warranties shall be true and correct in
all material respects as of such other date).

 

(b)                              At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of any
Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                               At the time of the making of the first Loan or
issuance of a Letter of Credit, if any, when the representation in the fourth
sentence of Section 3.12 would be required to be made, but cannot be made, then
as a condition precedent to such Borrowing or issuance of a Letter of Credit,
the Borrower shall have delivered to the Administrative Agent a Form F.R. G-3 or
Form F.R. U 1, as applicable, for each Lender, duly completed by the Borrower in
conformity with Regulation U of the Board.

 

Each Borrowing and each request for the issuance, amendment, renewal or
extension of a Letter of Credit (other than automatic renewals thereof pursuant
to customary evergreen provisions or amendments that do not increase the stated
face amount of such Letter of Credit) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or fully cash collateralized or
supported by a backstop letter of credit, in

 

59

--------------------------------------------------------------------------------



 

either case, in a manner reasonably satisfactory to the applicable Issuing Bank
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

SECTION 5.01.                                       Financial Statements and
Other Information. The Borrower will furnish to the Administrative Agent for
distribution to each Lender:

 

(a)                               within 100 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit other than any
exception solely as a result of (x) an upcoming maturity date under any
Indebtedness occurring within one year from the time such opinion is delivered
or (y) any actual or potential inability to satisfy any financial maintenance
covenant on a future date or in a future period) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (it being understood that the foregoing can be satisfied by
delivery of the Borrower’s relevant Form 10-K);

 

(b)                              within 55 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (it being understood that the foregoing can be satisfied by delivery
of the Borrower’s relevant Form 10-Q);

 

(c)                               concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

 

(d)                             promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

60

--------------------------------------------------------------------------------



 

SECTION 5.02.                                       Notices of Material Events.
The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

(a)                               the occurrence of any Default or Event of
Default;

 

(b)                              the filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Subsidiary as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect;

 

(c)                               the occurrence of any ERISA Event that, alone
or together with any other ERISA Events that have occurred, would reasonably be
expected to result in a Material Adverse Effect; and

 

(d)                             any other development, including without
limitation any development relating to an Environmental Liability, that results
in, or would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.                                       Existence; Conduct of
Business. (a) The Borrower will, and will cause each of its Significant
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and (b) the Borrower will,
and will cause each of its Significant Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Borrower and its Subsidiaries taken as a
whole; provided that the foregoing shall not (i) prohibit any merger,
consolidation, liquidation, dissolution or sale permitted (or not restricted)
under this Agreement or (ii) require the maintenance of such legal existence
(other than in respect of any Loan Party) or any such right, license, permit,
privilege or franchise where the failure to maintain same would not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 5.04.                                 Payment of Obligations. The
Borrower will, and will cause each of its Subsidiaries to, pay its Tax
liabilities that, if not paid, would reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and (b) the Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP.

 

SECTION 5.05.                                       Maintenance of Properties;
Insurance. The Borrower will, and will cause each of its Subsidiaries to,
(a) keep and maintain all property material to the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole, in good working order and
condition, ordinary wear and tear and damage by casualty excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against

 

61

--------------------------------------------------------------------------------



 

such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations, except, in each
case, where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.06.                                       Books and Records;
Inspection Rights. The Borrower will, and will cause each of its Subsidiaries
to, keep proper books of record and account in which full, true and correct
entries are made of all material dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, up to once per fiscal year and upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants; provided that when an Event of Default has occurred and
is continuing, the Administrative Agent (or any of its representatives) may do
any of the foregoing at any time during normal business hours and upon
reasonable advance written notice to the Borrower.

 

SECTION 5.07.                                       Compliance with Laws. The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority, including without
limitation all Environmental Laws, applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08.                                       Use of Proceeds. The
proceeds of the Loans will be used for general corporate purposes (including, on
the Effective Date, to effect the Effective Date Refinancing and to pay
Transaction Costs). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X (after giving effect to
Article X). Letters of Credit will be issued only to support obligations
incurred by the Borrower and its subsidiaries in their business operations.

 

SECTION 5.09.                                       Further Assurances.  The
Borrower will, and will cause the Guarantor to, execute any and all further
documents, agreements and instruments, and take all further actions that may be
required under any applicable law or regulation, or that the Administrative
Agent may reasonably request, to cause the Guarantee Requirement to be and
remain satisfied at all times, subject to Section 9.14.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or fully cash collateralized or
supported by a backstop letter of credit, in either case, in a manner reasonably
satisfactory to the applicable Issuing Bank and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

62

--------------------------------------------------------------------------------



 

SECTION 6.01.         Consolidated Indebtedness. The Borrower will not, as of
the last day of any fiscal quarter, permit Total Indebtedness as of such date to
exceed an amount equal to 62.5% of Total Capitalization as of such date.

 

SECTION 6.02.                                       Liens. The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
except:

 

(a)                               Permitted Encumbrances;

 

(b)                              any Lien on any property or asset of the
Borrower or any Subsidiary existing on the Effective Date and (to the extent
securing Indebtedness in excess of $50,000,000) set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secured on the Effective Date;

 

(c)                               any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the
Effective Date prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;

 

(d)                             Liens (including Liens arising in connection
with any Capital Lease Obligation) on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by Section 6.01,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to, at the time of, or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Borrower or any Subsidiary;

 

(e)                               [reserved];

 

(f)                                Liens securing Indebtedness otherwise
permitted pursuant to this Agreement incurred in connection with the
development, construction or operation of a project developed or constructed
after the Effective Date so long as such Liens encumber only the project itself
and/or the ownership interest held by the Borrower or any Subsidiary therein;

 

(g)                              Liens on cash or cash equivalents arising in
connection with the defeasance, discharge or redemption of Indebtedness, each in
accordance with the terms thereof;

 

(h)                              Liens not otherwise permitted by this
Section 6.02 which, in the aggregate, secure Indebtedness and other obligations
not exceeding (as to the Borrower and all of its Subsidiaries)

 

63

--------------------------------------------------------------------------------



 

the greater of (x) $1,750,000,000 and (y) 5.0% of Consolidated Net Tangible
Assets in aggregate principal amount at any time outstanding;

 

(i)                                  Liens in respect of the cash
collateralization of (i) Letters of Credit pursuant to Section 2.11(b), (ii) any
Defaulting Lender’s participation in Letters of Credit as contemplated by this
Agreement and (iii) (x) letters of credit issued under other bank credit
facilities permitted by this Agreement to the extent the aggregate stated face
amounts of such letters of credit exceed the commitments under the applicable
bank credit facility and (y) any defaulting lender’s participation in letters of
credit or swingline loans under other bank credit facilities permitted by this
Agreement; and

 

(j)                                  extensions, renewals, refinancings or
replacements of any Lien referred to in paragraphs (b), (c), (d), (e), (f) and
(g) of this Section 6.02; provided that the principal amount of the Indebtedness
or obligation secured thereby is not increased (except by the amount of any
accrued and unpaid interest or premium in connection therewith and any
reasonable fees associated with such extension, renewal, refinancing or
replacement) and that any such extension, renewal or replacement is limited to
the property originally encumbered thereby.

 

SECTION 6.03.               Fundamental Changes. The Borrower will not merge
into or consolidate with any other Person, nor permit any other Person to merge
into or consolidate with it, or sell, transfer (including pursuant to a Delaware
LLC Division), lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

 

(a)                               any Subsidiary may merge or consolidate with
the Borrower;

 

(b)                              the Borrower and its Subsidiaries may sell,
transfer (including pursuant to a Delaware LLC Division), lease or otherwise
dispose of assets between or among one another; and

 

(c)                               the Borrower may merge or consolidate with any
other Person or transfer all or substantially all of its assets to any other
Person so long as:

 

(i)                                  the Borrower is the surviving corporation
or the surviving corporation (if the surviving corporation is not the Borrower)
or the transferee of the Borrower’s assets in connection with a transfer of
assets pursuant to this Section 6.03(c) shall assume all of the Loans and other
obligations of the Borrower under this Agreement pursuant to an Assumption
Agreement substantially in the form of Exhibit B; and

 

(ii)                              the credit rating for Index Debt of the
surviving corporation or the transferee of the Borrower’s assets in connection
with a transfer of assets pursuant to this  Section 6.03(c) from either Moody’s
or S&P immediately after such transaction is at least equal to the credit rating
for Index Debt of the Borrower immediately prior to the initial public
announcement of such transaction; provided that in any event the requirements of
this clause (ii) shall be deemed satisfied if the surviving corporation or the
transferee of

 

64

--------------------------------------------------------------------------------



 

the Borrower’s assets in connection with a transfer of assets pursuant to this
Section 6.03(c) has a credit rating after such merger or consolidation of at
least BBB, in the case of S&P, or Baa2, in the case of Moody’s.

 

SECTION 6.04.                                 Anti-Corruption Laws and
Sanctions. The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall take reasonable steps to ensure that none
of its Subsidiaries and its or their respective directors, officers, employees
and agents shall use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country in violation of any applicable
Sanctions.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                               the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                              the Borrower shall (i) fail to pay (A) any
interest on any Loan, (B) any reimbursement obligation in respect of any LC
Disbursement, or (C) any regularly accruing fees hereunder, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days or (ii) fail to pay any other amount (other than
an amount referred to in clause (a) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue for 15 days after the Borrower is notified thereof by the
Administrative Agent or any Lender;

 

(c)                               any representation or warranty made or deemed
made by or on behalf of the Borrower in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)                             the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02(a) (in the case
of a failure to give notice of an Event of Default), 5.03 (with respect to the
Borrower’s existence) or 5.08 or Article VI;

 

(e)                               the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof

 

65

--------------------------------------------------------------------------------



 

from the Administrative Agent to the Borrower (which notice will be given at the
request of the Required Lenders);

 

(f)                                the Borrower or any Significant Subsidiary
shall fail to make any payment of principal or interest (and regardless of
amount) in respect of any Material Indebtedness (other
than Non-Recourse Indebtedness), when and as the same shall become due and
payable (after giving effect to the period of grace, if any, provided in the
instrument or agreement relating to such Material Indebtedness);

 

(g)                              any event or condition occurs (i) that results
in any Material Indebtedness (other than Non-Recourse Indebtedness) becoming due
prior to its scheduled maturity or (ii) that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness (other than Non-Recourse Indebtedness) or any trustee or
agent on its or their behalf to cause any such Material Indebtedness (other than
any Non-Recourse Indebtedness) to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

 

(h)                              an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)                                  the Borrower or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

 

(j)                                  one or more judgments for the payment of
money in an aggregate amount in excess of $150,000,000 (excluding any amount
paid or covered by independent third-party insurance as to which the insurer has
been notified of such judgment and has not denied coverage) shall be rendered
against the Borrower, any Significant Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed (or, in the case of a judgment
in a jurisdiction other than the United States of America or any political
subdivision thereof, such longer period as the Borrower and the Administrative
Agent shall agree in good faith; provided that the Borrower or such Significant
Subsidiary shall be contesting such execution in accordance with appropriate
proceedings; provided, further, that the Administrative Agent shall not agree to
an additional

 

66

--------------------------------------------------------------------------------



 

period in excess of 120 consecutive days without the consent of the Required
Lenders), or any action shall be legally taken by a judgment creditor to attach
or levy upon any assets of the Borrower or any Significant Subsidiary to enforce
any such judgment;

 

(k)                              an ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect;

 

(l)                                  a Change in Control shall occur;

 

(m)                          the Borrower or any Significant Subsidiary
(i) shall fail to make any payment or delivery in respect of any Material
Commodity Hedging Indebtedness, and (ii) after giving effect to any applicable
notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, the Commodity
Hedging Agreement under which such Material Commodity Hedging Indebtedness
arises, and (iii) the Borrower or such Significant Subsidiary shall fail to make
any payment due under such Commodity Hedging Agreement as a result of such
liquidation, acceleration or early termination within the period provided under
such Commodity Hedging Agreement;

 

(n)                              except as provided in Section 9.14, the
Guarantee Agreement shall cease to be enforceable with respect to the Guarantor
or the Guarantor shall assert in writing that the Guarantee Agreement or any
guarantee thereunder has ceased to be or is not enforceable;

 

(o)                              the Borrower shall fail to comply with
Section 2.21(c); or

 

(p)                              the Borrower shall fail to provide cash
collateral in respect of any outstanding Letter of Credit having an expiration
date after the fifth Business Day prior to the Maturity Date by the date that is
10 days prior to the Maturity Date in an amount equal to 102% of the LC Exposure
in respect of such Letter of Credit and otherwise in accordance with
Section 2.06(c) and such failure shall remain unremedied on the fifth Business
Day prior to the Maturity Date;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.06(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in case of any event with respect
to the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate, the principal of the Loans and, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, and the deposit
of such cash collateral in respect of LC Exposure shall

 

67

--------------------------------------------------------------------------------



 

immediately and automatically become due, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct, as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower, a Lender or an Issuing Bank, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation

 

68

--------------------------------------------------------------------------------



 

made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from (A) any confirmation of the Revolving Credit
Exposure or the component amounts thereof or (B) any determination as to whether
a Letter of Credit constitutes a Financial Letter of Credit or a Performance
Letter of Credit.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not to be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent reasonably acceptable to the Borrower,

 

69

--------------------------------------------------------------------------------



 

which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article and Section 9.03, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by Applicable Law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, with the prior written consent of the Borrower, appoint a successor.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the removed Administrative Agent, and
the removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and any funding
of its Loans on the Effective Date, or delivering its signature page to an
Assignment and Acceptance or an Additional Credit Assumption Agreement pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

 

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

 

70

--------------------------------------------------------------------------------



 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

(i)                                  such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments, or this Agreement,

 

(ii)                              the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                          (A) such Lender is an investment fund managed by
a “Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)                          such other representation, warranty and covenant
as may be agreed in writing between the Administrative Agent, in its sole
discretion, and such Lender.

 

In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

71

--------------------------------------------------------------------------------



 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders (except as provided herein with respect to consent rights
over successor Administrative Agents) and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have any rights as a third party
beneficiary of any such provisions.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.                                       Notices. Except in the case
of notices and other communications expressly permitted to be given by
telephone, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(a)                               if to the Borrower, to it at 6363 South
Fiddlers Green Circle, Greenwood Village, Colorado 80111, Attention of Treasurer
(Telecopy No. (303) 837-5150), Attention: Treasurer;

 

(b)                              if to the Administrative Agent, to it at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Attention of Bank Loan
Syndications (Telecopy No. (646) 274-5080; Email

 

GLAgentOfficeOps@citi.com);

 

(c)                               if to any Issuing Bank, to it at the address
most recently specified by it in a notice delivered to the Administrative Agent
and the Borrower;

 

(d)                             if to any Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire; and

 

(e)                               notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02.                                       Waivers; Amendments. (a) No
failure or delay by the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the

 

72

--------------------------------------------------------------------------------



 

exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under any
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

 

(b)                              Except as provided in Section 2.21, neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders,
or in the case of the Guarantee Agreement, the Guarantor; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or the
amount of any LC Disbursement or reduce the rate of interest thereon (other than
a waiver of post-default additional interest as specified in Section 2.13(a)),
or reduce any fees payable to any Lender hereunder, without the written consent
of each Lender adversely affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or the scheduled date of payment of
any LC Disbursement, or any interest thereon (other than a waiver of
post-default additional interest as specified in Section 2.13(d)), or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender adversely affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender adversely
affected thereby or (v) change any of the provisions of this Section 9.02(b) or
the definition of “Required Lenders” (other than any change to the definition of
“Required Lenders” necessary for any new class of Lenders to be treated on the
same basis as existing Lenders) or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or any Issuing Bank hereunder without the prior
written consent of the Administrative Agent or such Issuing Bank.
Notwithstanding any of the foregoing, (A) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of (1) any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification or (2) any Lender that receives payment in full of the principal of
and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification, (B) any provision
of this

 

73

--------------------------------------------------------------------------------



 

Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) any
Issuing Bank affected by such amendment stating that it objects to such
amendment, and (C) this Agreement may be amended to provide for Additional
Credit Commitments in the manner contemplated by Section 2.09(d) and the
extension of the Maturity Date as provided in Section 2.21, in each case without
any additional consents.

 

SECTION 9.03.                           Expenses; Indemnity; Damage Waiver.
(a) If the Effective Date occurs, the Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facility provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof,
(ii) all reasonable and documented out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers or, after the occurrence of an Event of Default, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower, in connection with the foregoing, shall only be required to pay the
fees and expenses of (A) one counsel engaged to represent the Administrative
Agent and (B) in the case of the preceding clause (iii), (1) one joint counsel
engaged to represent all Issuing Banks, the Administrative Agent, the Arrangers
and all Lenders (taken together), plus one additional counsel for each of the
parties taken as a whole who are similarly situated in the event any Issuing
Bank or Lender shall have reasonably determined, or been advised by counsel,
that there are or may be actual conflicts of interest, including situations in
which one or more legal defenses available to it are different from or in
addition to those available to any other Issuing Bank or Lender, and (2) such
other joint local counsel in any applicable material jurisdiction engaged to
represent the Administrative Agent, all Issuing Banks and all Lenders as may be
required in the reasonable judgment of the Administrative Agent.

 

(b)                              The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Arrangers, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (but
limited, in the case of legal fees and expenses, to the documented fees, charges
and disbursements of one counsel for the Indemnitees, taken as a whole, and, if
necessary, one local counsel in any applicable material jurisdiction plus one
additional counsel (and one additional

 

74

--------------------------------------------------------------------------------



 

local counsel in each applicable material jurisdiction) for each of the parties
taken as a whole who are similarly situated in the event any Indemnitee shall
have reasonably determined, or been advised by counsel, that there are or may be
conflicts of interest, including situations in which one or more legal defenses
available to it are different from or in addition to those available to any
other Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of any actual or prospective claim,
litigation, investigation or proceeding (regardless of whether any Indemnitee is
a party thereto and regardless of whether such matter is initiated by a third
party, the Borrower or any Affiliate of the Borrower)) relating to (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated hereby or thereby, the syndication of Commitments hereunder, the
performance by the parties to the Loan Documents of their obligations hereunder
or thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or wilful misconduct of such Indemnitee (or
any Related Party of such Indemnitee) or, solely in the case of a claim
initiated by the Borrower, material breach of such Indemnitee’s obligations
under the Loan Documents in bad faith or (B) arise out of disputes solely among
Indemnitees and not arising out of any act or omission by the Borrower or any of
its Subsidiaries (other than any disputes against the Administrative Agent, any
Issuing Bank or the Arrangers in its capacity as such). This
Section 9.03(b) shall not apply with respect to Taxes.

 

(c)                               To the extent that the Borrower fails to pay
any amount required to be paid by them to the Administrative Agent (or
any sub-agent thereof) or any Issuing Bank or any Related Party of any of the
foregoing, under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent (or any sub-agent hereof), such
Issuing Bank or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

 

(d)                             To the extent permitted by applicable law,
(i) the Borrower shall not assert, or permit any of their Affiliates or Related
Parties to assert, and each hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), unless caused by such
Indemnitee’s gross negligence, bad faith or willful misconduct or any material
breach of such Indemnitee’s obligations hereunder (as determined by a court of
competent jurisdiction in a final and non-appealable decision) and (ii) no party
hereto shall, nor shall it permit any of its Affiliates or Related Parties to
assert, and each

 

75

--------------------------------------------------------------------------------



 

hereby waives, any claim against any other party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this clause (ii) will limit the Borrower’s obligations as
set forth in paragraph (b) above.

 

(e)                               All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 9.04.                                 Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that the Borrower may not (except as otherwise provided herein) assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                              Any Lender may assign to one or more commercial
banks or other financial institutions (but, for the avoidance of doubt, not to
any natural person or Disqualified Lender) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it and amounts in respect of Letters of
Credit at the time owing to it); provided that (i) each of the Borrower (except
in the case of an assignment to a Lender or an Affiliate of a Lender), the
Administrative Agent and any Issuing Bank must give their prior written consent
to such assignment which such consents shall not be unreasonably withheld,
(ii) the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent), if less than the
entire remaining amount of the assigning Lender’s commitment, shall not in any
event be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (iii) shall not apply
to rights in respect of outstanding Competitive Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500 (unless
such processing and recordation fee has been waived by the Administrative Agent
in its sole discretion), (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire, (vi) no
such assignment shall be made to any Defaulting Lender or any of its
subsidiaries, or any Person, who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (vi) and
(vii) no such assignment shall be made to the Borrower or any of the Borrower’s
Subsidiaries; and provided, further, that any consent of the Borrower otherwise
required under the preceding proviso of this paragraph (b) shall (1) not be
required if an Event of Default under clauses (a), (b), (h) or (i) of
Article VII (with respect to the Borrower) has

 

76

--------------------------------------------------------------------------------



 

occurred and is continuing and (2) for any assignment, be deemed to have been
given by the Borrower, unless it shall object to such assignment by written
notice to the Administrative Agent within ten Business Days after having first
received notice thereof. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c)                               The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices in New
York, New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of and stated interest on the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender (as to
its own interest), at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                             Upon its receipt of a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e)                               Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other entities (but, for the avoidance of doubt, not to any
natural person or any Disqualified Lender) (a “Participant”), other than the
Borrower or any of the Borrower’s Subsidiaries, in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans and LC Disbursements owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this

 

77

--------------------------------------------------------------------------------



 

Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 9.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender or Issuing Bank)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender or Issuing Bank would have been
entitled to receive. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the United States Proposed Treasury Regulations (or any
amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(f)                                Each Lender agrees that it will only provide
to a Participant information relating to the Borrower and its Subsidiaries that
(i) is or becomes generally available to the public other than as a result of a
disclosure by such Lender or its agents, employees or advisors or (ii) becomes
available on a non-confidential basis, in each case other than from a source
which is bound by a confidentiality agreement with the Borrower.

 

(g)                              Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its

 

78

--------------------------------------------------------------------------------



 

obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.                     Survival. All covenants, agreements,
representations and warranties made by the Borrower herein, in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and the issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.                     Integration; Effectiveness. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date.

 

SECTION 9.07.                     Severability. Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions of such Loan Document; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08.                     Right of Setoff. If the Loans shall have
become due and payable, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to and shall not limit other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.         Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement and the other Loan Documents and the rights and
obligations of the parties hereunder

 

79

--------------------------------------------------------------------------------



 

and thereunder shall be construed in accordance with and governed by the law of
the State of New York.

 

(b)                              The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.

 

(c)                               The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                             Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 (other than by electronic communications or telecopy). Nothing in
this Agreement or any other Loan Document will affect the right of any party
hereto or thereto to serve process in any other manner permitted by law.

 

SECTION 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

80

--------------------------------------------------------------------------------



 

SECTION 9.12.         Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case, the
Administrative Agent, such Issuing Bank or such Lender shall (except with
respect to any audit or examination conducted by bank accountants or any self
regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority), to the extent not inconsistent with
applicable law or regulation or such Person’s internal policies, use reasonable
efforts to promptly inform the Borrower thereof), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee or
prospective assignee (other than, for the avoidance of doubt, any Disqualified
Lender) of any of its rights or obligations under this Agreement (provided that
no Information may be disclosed to any participant or prospective participant
without the consent of the Borrower, which consent may be withheld by the
Borrower in its sole discretion), (g) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (h) to any credit insurance provider relating to
the Borrower and its obligations (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (i) with the
consent of the Borrower, or (j) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower not
subject (to the knowledge of the Administrative Agent, such Issuing Bank or such
Lender) to a confidentiality agreement with the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13.         USA PATRIOT Act. Each Lender that is subject to the USA
PATRIOT Act and each Issuing Bank hereby notifies each Loan Party that pursuant
to the requirements of the USA PATRIOT Act, it may be required to obtain, verify
and record information that identifies such Loan Party, which information
includes the name, address and tax identification

 

81

--------------------------------------------------------------------------------



 

number of such Loan Party and other information that will allow such Lender to
identify such Loan Party in accordance with the Act. Each Loan Party shall
promptly, following a request by the Administrative Agent, any Lender or any
Issuing Bank, provide all documentation and other information that the
Administrative Agent, such Lender or such Issuing Bank reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

SECTION 9.14.         Release of Newmont USA as a Guarantor. Newmont USA shall
automatically be released from its obligations as a Guarantor under the Loan
Documents upon the consummation of any transaction permitted by this Agreement
as a result of which Newmont USA (a) ceases to be a Subsidiary; provided that,
if so required by this Agreement, the Required Lenders shall have consented to
such transaction and the terms of such consent shall not have provided
otherwise, or (b) is released from its obligations under the Guarantee Agreement
pursuant to the terms thereof. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

SECTION 9.15.         No Fiduciary Relationship. The Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower and the Subsidiaries, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and the Subsidiaries, and none of the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks or their Affiliates has any obligation
to disclose any of such interests to the Borrower or any of the Subsidiaries. To
the fullest extent permitted by law, the Borrower hereby agrees not to assert
any claims that it or any of the Subsidiaries may have against the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates with respect to any alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.16.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

82

--------------------------------------------------------------------------------



 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder that may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)                              the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                   a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

ARTICLE X

 

TREATMENT OF LOANS FOR PURPOSES OF REGULATION U

 

SECTION 10.01.                   Treatment for Purposes of Regulation U. The
Borrower and the Lenders agree that, (i) if at any time the proceeds of any
Loans are to be used in any manner which would cause such Loans to be classified
as “purpose loans” under Regulation U of the Board (all such Loans being herein
referred to as “Purpose Loans” and all other Loans being herein referred to as
“Non-Purpose Loans”), and (ii) if at the time of the making of any Loan after
giving effect to which Purpose Loans are outstanding and the representation
contained in the fourth sentence of Section 3.12 cannot be made, the Borrower
shall so notify the Administrative Agent (and the Administrative Agent shall so
notify the Lenders) prior to the making of each such Loan (specifying the amount
to be so used) and, from and after such date, this Article X shall apply.

 

SECTION 10.02.                               Allocation of Credit. The Loans
made hereunder by each Lender shall at all times be treated for purposes of
Regulation U as three separate extensions of credit (the “A Credit”, the “B
Credit” and the “C Credit” of such Lender; collectively, the “A Credits”, the “B
Credits” and the “C Credits”), as follows:

 

(a)                               the principal amount of the A Credit of such
Lender shall be an amount equal to the aggregate of the A Portions of all
Purpose Loans made by such Lender (for purposes of this Article X, the “A
Portion” of any Purpose Loan shall be a portion of the original principal amount
of such Purpose Loan equal to such Lender’s Commitment Percentage of the maximum
loan value of the Margin Stock (including the Margin Stock to be purchased with
such Purpose Loan) referred to in Section 10.03(a) (minus any part of such
Margin Stock allocated by such Lender under this paragraph (a) to prior Purpose
Loans made by it) as determined by such Lender at the time of the making of such
Purpose Loan in accordance with Regulation U) minus all payments and prepayments
applied thereto in accordance with Sections 10.03(a) and (b) and Section 10.04;

 

83

--------------------------------------------------------------------------------



 

(b)                              the principal amount of the B Credit of such
Lender shall be an amount equal to the aggregate of the B Portions of all
Purpose Loans made by such Lender (for purposes of this Article X, the
“B Portion” of any Purpose Loan shall mean the difference between the original
principal amount of such Purpose Loan and the A Portion of such Purpose Loan)
minus all payments and prepayments applied thereto in accordance with Sections
10.03(a) and (b) and Section 10.04; and

 

(c)                               the principal amount of the C Credit of such
Lender shall be an amount equal to the aggregate of the portions (the “C
Portions”) of all Loans made by such Lender other than the A Portions and the B
Portions of such Loans minus all payments and prepayments applied thereto in
accordance with Sections 10.03(a) and (b) and Section 10.04.

 

SECTION 10.03.                               Allocation of Collateral. (a) The
benefits of negative pledges in favor of the Lenders (direct and indirect) in
the Margin Stock and the proceeds thereof provided for by this Agreement shall
be allocated to the payment of the principal of and interest on the A Credits of
the Lenders and of all other amounts payable by the Borrower under this
Agreement in connection with the A Credits (collectively, the “A Credit
Amounts”); after the payment in full of the A Credit Amounts such benefits shall
be allocated to the payment of the principal of and interest on first the B
Credits of the Lenders and of all other amounts payable by the Borrower under
this Agreement in connection with the B Credits (collectively, the “B Credit
Amounts”) and second the C Credits of the Lenders and of all other amounts
payable by the Borrower under this Agreement in connection with the C Credits
(collectively, the “C Credit Amounts”). The Borrower agrees that it shall not,
and shall not permit any of its subsidiaries to, sell, transfer or otherwise
dispose of any shares of Margin Stock, or otherwise withdraw or substitute any
direct or indirect security for any Purpose Loans, unless after giving effect
thereto and to any prepayments of Loans to be made in connection therewith, such
sale, transfer, disposition or other withdrawal or substitution would be
permissible under Section 221.3(f) of Regulation U.

 

(b)                              The benefits of the negative pledges in favor
of the Lenders (direct and indirect) in the assets of the Borrower other than
Margin Stock provided for by this Agreement shall be allocated first to the
payment of the B Credit Amounts and second to the payment of the C Credit
Amounts; and only after the payment in full of all B Credit Amounts and C Credit
Amounts, to the payment of the A Credit Amounts.

 

(c)                               Each Lender will mark its records to identify
irrevocably the A Credit of such Lender with the benefits described in paragraph
(a) of this Section 10.03 and the B Credit of such Lender with the benefits
described in paragraph (b) of this Section 10.03 upon which it is relying as
security for the B Credit and the C Credit of such Lender with the benefits
described in paragraph (b) of this Section 10.03 upon which it is relying as
security for the C Credit.

 

(d)                             In order to better enable the Lenders to comply
with paragraph (c) of this Section 10.03, Purpose Loans shall be treated as
separate and distinct “Loans” (A Credits, being credits for which the Lender is
relying upon Margin Stock as security and B Credits, being credits for which the
Lender is relying upon assets other than Margin Stock as security) and shall be
treated as separate and distinct from Non-Purpose Loans (C Credits, being
credits for which the Lender is relying as security on assets other than the
assets required to secure the A Credits and B

 

84

--------------------------------------------------------------------------------



 

Credits) for purposes of borrowings, payments, prepayments and conversions of
Loans under this Agreement and the determination of Interest Periods with
respect thereto.

 

SECTION 10.04.                               Allocation of Payments. Except as
otherwise specifically provided in this Agreement (but in any event subject to
the requirements of Regulation U), all payments and prepayments by the Borrower
of the Loans shall be applied first to the payment or prepayment of the A
Credits, second to the payment or prepayment of the B Credits and third to the
payment or prepayment of the C Credits; provided that each such payment and
prepayment made with funds derived from assets subject to the provisions of
paragraph (b) of Section 10.03 shall be applied first to the payment or
prepayment of the B Credit Amounts, second to the payment or prepayment of the C
Credit Amounts and third to the payment or prepayment of the A Credit Amounts;
and provided, further, that each such payment and prepayment made with funds
derived from assets subject to the provisions referred to in paragraph (a) of
Section 10.03 shall be applied first to the payment or prepayment of the A
Credit Amounts, second to the payment or prepayment of the B Credit Amounts and
third to the payment or prepayment of the C Credit Amounts.

 

SECTION 10.05.                               Information. The Borrower will
furnish to each Lender, prior to the making of any Loan or at any time
thereafter upon the request of such Lender, such information as such Lender may
require to distinguish between Purpose Loans and Non-Purpose Loans and to
determine the A, B and C Portions thereof, and from time to time such other
information as such Lender may require to comply with paragraphs (c) and (d) of
Section 10.03 and with Section 10.04 and to further determine compliance with
Regulation U, and such documents as such Lender may require to comply with
Regulation U.

 

SECTION 10.06.                               Individual Lender Responsibility.
Each Lender shall be responsible for its own compliance with and administration
of the provisions of this Article X, and the Administrative Agent shall have no
responsibility for any determinations or allocations (including, without
limitation, any allocations of payments or prepayments) made or to be made by
any Lender as required by such provisions. Notwithstanding anything else
provided herein, nothing contained in this Article X shall bind any Lender to
act (or to fail to act) in any manner that could cause such Lender to violate,
or could result in the violation of, any applicable law, rule, regulation or
order of any Governmental Authority.

 

[Signature pages follow]

 

85

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NEWMONT MINING CORPORATION, as Borrower

 

 

 

 

 

By:

/s/ Joshua P. Hallenbeck

 

 

 

Name: Joshua P. Hallenbeck

 

 

Title: Vice President, Finance and Treasurer

 

[Newmont – Credit Agreement (2019) – Newmont Signature Page]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as Administrative Agent, an Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Michael Vondriska

 

 

 

Name: Michael Vondriska

 

 

Title: Vice President

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK N.A., as an Issuing Bank and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ James Shender

 

 

 

Name:   James Shender

 

 

Title:     Vice President

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

BANK OF MONTREAL, CHICAGO BRANCH, as an Issuing Bank and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Brian L. Banke

 

 

 

Name:   Brian L. Banke

 

 

Title:     Managing Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

The Bank of Nova Scotia, as an Issuing Bank and a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ian Stephenson

 

 

 

Name:   Ian Stephenson

 

 

Title:     Managing Director

 

 

 

 

 

 

By:

/s/ Monik Vora

 

 

 

Name:    Monik Vora

 

 

Title:      Associate Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS as an Issuing Bank and a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Claudia Zarate

 

 

 

Name:   Claudia Zarate

 

 

Title:     Managing Director

 

 

 

 

 

 

 

By:

/s/ Raymond G. Dunning

 

 

 

Name:   Raymond G. Dunning

 

 

Title:     Managing Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

The Toronto-Dominion Bank, New York Branch, as an Issuing Bank and a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Kuo

 

 

 

 

Name: Peter Kuo

 

 

 

Title: Authorized Signatory

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Judith E. Smith

 

 

 

Name:  Judith E. Smith

 

 

Title:    Authorized Signatory

 

 

 

 

 

By:

/s/ Brady Bingham

 

 

 

Name:  Brady Bingham

 

 

Title:    Authorized Signatory

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

Mizuho Bank, Ltd as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy Rahn

 

 

 

Name: Tracy Rahn

 

 

Title: Authorized Signatory

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

MUFG Bank, Ltd., as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jorge Georgalos

 

 

 

Name:  Jorge Georgalos

 

 

Title:    Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stam Fountoulakis

 

 

 

Name:  Stam Fountoulakis

 

 

Title:    Authorized Signatory

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

 

 

Name:  Katsuyuki Kubo

 

 

Title:    Managing Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Glenn Leyrer

 

 

 

Glenn Leyrer

 

 

Vice President

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

ABN AMRO CAPITAL USA LLC, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jamie Matos

 

 

 

Name:

Jamie Matos

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Sullivan

 

 

 

Name:

John Sullivan

 

 

Title:

Managing Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

Australia and New Zealand Banking Group

Limited, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Grillo

 

 

 

Name:

Robert Grillo

 

 

Title:

Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cara Younger

 

 

 

Name: Cara Younger

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Miriam Trautmann

 

 

 

Name: Miriam Trautmann

 

 

Title: Senior Vice President

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

Banco Santander, S.A., New York Branch, as a Lender

 

 

 

 

 

 

 

By:

/s/ Rita Walz-Cuccioli

 

 

 

Name:

Rita Walz-Cuccioli

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terence Corcoran

 

 

 

Name:

Terence Corcoran

 

 

Title:

Executive Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Annie Carr

 

 

 

Name: Annie Carr

 

 

Title: Authorized Signatory

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

NATIONAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Allan Fordyce

 

 

 

Name:

Allan Fordyce

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Torrey

 

 

 

Name:

David Torrey

 

 

Title:

Managing Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

Standard Chartered Bank, as a Lender

 

 

 

 

 

By:

/s/ Daniel Mattern

 

 

 

Name:

Daniel Mattern

 

 

Title:

Associate Director

 

 

 

Standard Chartered Bank

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

 

Westpac Banking Corporation, as a Lender

 

 

 

 

 

By:

/s/ Richard Yarnold

 

 

 

Name: Richard Yarnold

 

 

Title: Director

 

[Newmont – Credit Agreement (2019) - Signature Pages]

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Allocation

 

Citibank, N.A.

 

$

210,000,000

 

Bank of Montreal, Chicago Branch

 

$

210,000,000

 

JPMorgan Chase Bank, N.A.

 

$

210,000,000

 

BNP Paribas

 

$

210,000,000

 

The Bank of Nova Scotia

 

$

210,000,000

 

The Toronto-Dominion Bank, New York Branch

 

$

210,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

160,000,000

 

Mizuho Bank, Ltd.

 

$

160,000,000

 

MUFG Bank, Ltd.

 

$

160,000,000

 

Royal Bank of Canada

 

$

160,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

160,000,000

 

U.S. Bank National Association

 

$

160,000,000

 

ABN AMRO Capital USA LLC

 

$

97,500,000

 

Australia and New Zealand Banking Group Limited

 

$

97,500,000

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

97,500,000

 

Banco Santander, S.A., New York Branch

 

$

97,500,000

 

Goldman Sachs Bank USA

 

$

97,500,000

 

National Bank of Canada

 

$

97,500,000

 

Standard Chartered Bank

 

$

97,500,000

 

Westpac Banking Corporation

 

$

97,500,000

 

TOTAL:

 

$

3,000,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.06

 

EXISTING LETTERS OF CREDIT

 

(see attached)

 

--------------------------------------------------------------------------------



 

Issuance Date

 

Borrower

 

Reference No.

 

Amount

 

Exp. Date

 

Beneficiary

 

 

 

 

August 26, 2010

 

Newmont USA Limited

 

TFTS-868508

 

$

246,232.00

 

August 23, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

September 9, 2005

 

Newmont Mining Corporation

 

TPTS-201566

 

$

5,203,500.00

 

September 12, 2019

 

Co Dept. of Publich Health and Envrionment

 

JPMorgan Chase Bank, N.A.

 

 

April 11, 2012

 

Newmont Mining Corporation

 

S-388046

 

$

14,900.00

 

April 18, 2019

 

USDA Forest Service Homboldt-Toiyabe National Forest

 

JPMorgan Chase Bank, N.A.

 

 

June 20, 2007

 

Newmont Mining Corporation

 

TPTS-332423

 

$

587,198.00

 

April 29, 2020

 

XL Specialty Ins. Co and/or Greenwich

 

JPMorgan Chase Bank, N.A.

 

 

March 9, 2005

 

Newmont Mining Corporation

 

P-622833

 

$

500,000.00

 

March 10, 2020

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

August 9, 2011

 

Newmont USA Limited

 

TFTS-953077

 

$

2,000.00

 

August 9, 2019

 

State of Utah - DOGM & BLM

 

JPMorgan Chase Bank, N.A.

 

 

December 22, 2017

 

Newmont USA Limited

 

NUSCGS00354

 

$

37,140.00

 

December 31, 2019

 

State of Utah - UDOGM

 

JPMorgan Chase Bank, N.A.

 

 

May 4, 2016

 

Newmont USA Limited

 

TFTS-726546

 

$

100,000.00

 

May 31, 2019

 

Winecup-Gamble, Inc

 

JPMorgan Chase Bank, N.A.

 

 

June 24, 2004

 

Newmont Mining Corporation

 

P-249319

 

$

 1,211,879.00

 

June 24, 2019

 

National Union Fire Insurance Co of Pittsburgh, PA AND/OR American Home
Assurance Company

 

JPMorgan Chase Bank, N.A.

 

 

February 17, 2006

 

Newmont Mining Corporation

 

TPTS-234759

 

$

 7,400,000.00

 

January 30, 2020

 

State of CO Division of Minerals and Geology

 

JPMorgan Chase Bank, N.A.

 

 

July 29, 2011

 

Newmont Mining Corporation

 

TFTS-950109

 

$

 100,000.00

 

July 29, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

April 14, 2015

 

Suriname Gold Company, LLC

 

TFTS-790513

 

$

41,824,865.00

 

April 30, 2019

 

Republic of Suriname - Minister of Natural Resources

 

JPMorgan Chase Bank, N.A.

 

 

August 9, 2004

 

Newmont USA Limited

 

P-250164

 

$

 314,429.00

 

August 13, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

January 18, 2017

 

Newmont USA Limited

 

S-837843

 

$

39,020.00

 

January 31, 2020

 

State of Utah - UDOGM

 

JPMorgan Chase Bank, N.A.

 

 

March 20, 2014

 

Newmont USA Umited

 

S-868440

 

$

13,186.80

 

March 31, 2020

 

State of Utah - UDOGM

 

JPMorgan Chase Bank, N.A.

 

 

September 21, 2005

 

Newmont Mining Corporation

 

TPTS-203081

 

$

12,000.00

 

September 16, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

September 15, 2004

 

Newmont Mining Corporation

 

P-250738

 

$

1,000,000.00

 

September 15, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

August 9, 2004

 

Newmont Mining Corporation

 

P-250167

 

$

591,455.00

 

August 13, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

September 21, 2005

 

Newmont Mining Corporation

 

TPTS-203062

 

$

830,040.00

 

September 16, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

October 27, 2005

 

Newmont Mining Corporation

 

TPTS-210555

 

$

71,000.00

 

October 27, 2019

 

NV Division of Environmental Protection

 

JPMorgan Chase Bank, N.A.

 

 

April 4, 2012

 

Newmont Mining Corporation dba Newmont USA LTD

 

S-378294P

 

$

14,900.00

 

April 15, 2019

 

USDA Forest Service Homboldt-Toiyabe National Forest

 

JPMorgan Chase Bank, N.A.

 

 

October 11, 2012

 

Newmont USA Limited

 

TFTS-370228

 

$

1,000,000.00

 

November 1, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

May 11, 2012

 

Newmont USA Limited

 

TFTS-208372

 

$

1,000,000.00

 

May 15, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

October 3, 2016

 

Newmont USA Limited

 

S-889966

 

$

72,960.00

 

October 31, 2019

 

State of Utah - UDOGM & BLM

 

JPMorgan Chase Bank, N.A.

 

 

August 9, 2004

 

Newmont Mining Corporation

 

P-250166

 

$

134,294.00

 

September 12, 2019

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

November 17, 2016

 

Newmont USA Limited

 

S-981752

 

$

57,800.00

 

June 5, 2020

 

State of Utah - DOGM & BLM

 

JPMorgan Chase Bank, N.A.

 

 

October 9, 2014

 

Newmont USA Limited

 

TFTS-775856

 

$

11,840.40

 

October 15, 2019

 

State of Utah - UDOGM & BLM

 

JPMorgan Chase Bank, N.A.

 

 

February 4, 2008

 

Newmont Mining Corporation

 

TPTS-333107

 

$

2,000,000.00

 

January 31, 2020

 

NV Division of Environmental Protection

 

JPMorgan Chase Bank, N.A.

 

 

March 30, 2015

 

Newmont USA Limited

 

TFTS-760679

 

$

59,120.00

 

November 30, 2019

 

NV Division of Environmental Protection

 

JPMorgan Chase Bank, N.A.

 

 

October 11, 2016

 

Newmont USA Limited

 

S-933111

 

$

81,760.00

 

November 30, 2019

 

State of Utah - UDOGM & BLM

 

JPMorgan Chase Bank, N.A.

 

 

September 22, 2005

 

Newmont Mining Corporation

 

TPTS-202273

 

$

226,600.00

 

September 22, 2019

 

CO Div of Minerals and Geology

 

JPMorgan Chase Bank, N.A.

 

 

January 14, 2015

 

Newmont Mining Corporation

 

TFTS-898055

 

$

1,000,000.00

 

June 1, 2020

 

US Dept. of Interior, BLM

 

JPMorgan Chase Bank, N.A.

 

 

August 3, 2011

 

Fronteer Development USA Inc

 

SLCPPDX05498

 

$

2,747,845.00

 

August 3, 2020

 

NV Division of Environmental Protection

 

U.S. Bank National Association

 

 

May 11, 2012

 

Newmont USA Limited

 

SLCPPDX05686

 

$

425,000.00

 

May 11, 2020

 

NV Division of Environmental Protection

 

U.S. Bank National Association

 

 

June 5, 2007

 

Newmont Mining Corporation

 

SLCPPDX03880

 

$

1,235,948.00

 

June 5, 2020

 

NV Division of Environmental Protection

 

U.S. Bank National Association

 

* Request to increase by $200,000 submitted to US Bank - in process

August 3, 2011

 

Fronteer Development USA Inc

 

SLCPPDX05499

 

$

556,400.00

 

August 3, 2020

 

NV Division of Environmental Protection

 

U.S. Bank National Association

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

70,723,312.20

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Reference No.

 

 

 

Reference No.

 

Exp. Date

 

Reference No.

Exp. Date

TFTS-868508

 

August 23, 2019

 

NUSCGS00354

 

December 31, 2019

 

NUSCGS002354

31-Dec-19

TPTS-201566

 

September 12, 2019

 

P-249319

 

June 24, 2019

 

P-249319

24-Jun-19

S-388046

 

April 18, 2019

 

P-250164

 

August 13, 2019

 

P-250164

13-Aug-19

TPTS-332423

 

April 29, 2020

 

P-250166

 

August 13, 2019

 

P-250166

13-Aug-19

P-622833

 

March 10, 2020

 

P-250167

 

August 13, 2019

 

P-250167

13-Aug-19

TFTS-953077

 

August 9, 2019

 

P-250738

 

September 15, 2019

 

P-250738

15-Sep-19

NUSCGS00354

 

December 31, 2019

 

P-622833

 

March 10, 2020

 

P-622833

10-Mar-20

TFTS-726546

 

May 31, 2019

 

S-378294P

 

April 15, 2019

 

TFTS-378294

15-Apr-20

P-249319

 

June 24, 2019

 

S-388046

 

April 18, 2019

 

TFTS-388046

18-Apr-20

TPTS-234759

 

January 30, 2020

 

S-837843

 

January 31, 2020

 

TFTS-837843

31-Jan-20

TFTS-950109

 

July 29, 2019

 

S-868440

 

March 31, 2020

 

TFTS-868440

31-Mar-20

TFTS-790513

 

April 30, 2019

 

S-889966

 

October 31, 2019

 

TFTS-889966

31-Oct-19

P-250164

 

August 13, 2019

 

S-933111

 

November 30, 2019

 

TFTS-933111

30-Nov-19

S-837843

 

January 31, 2020

 

S-981752

 

June 5, 2020

 

SLCPDXA03880

5-Jun-20

S-868440

 

March 31, 2020

 

SLCPPDX03880

 

June 5, 2020

 

SLCPPDX05376

6-Jun-20

TPTS-203081

 

September 16, 2019

 

SLCPPDX05498

 

August 3, 2019

 

SLCPPDX05498

3-Aug-19

P-250738

 

September 15, 2019

 

SLCPPDX05499

 

August 3, 2019

 

SLCPPDX05499

3-Aug-19

P-250167

 

August 13, 2019

 

SLCPPDX05686

 

May 11, 2019

 

SLCPPDX05686

11-May-20

TPTS-203062

 

September 16, 2019

 

TFTS-208372

 

May 15, 2019

 

TFTS-208372

15-May-20

TPTS-210555

 

October 27, 2019

 

TFTS-370228

 

November 1, 2019

 

TFTS-370228

1-Nov-19

S-378294P

 

April 15, 2019

 

TFTS-726546

 

May 31, 2019

 

TFTS-726546

31-May-20

TFTS-370228

 

November 1, 2019

 

TFTS-760679

 

November 30, 2019

 

TFTS-760679

30-Nov-19

TFTS-208372

 

May 15, 2019

 

TFTS-775856

 

October 15, 2019

 

TFTS-775856

15-Oct-19

S-889966

 

October 31, 2019

 

TFTS-790513

 

April 30, 2019

 

TFTS-790513

30-Apr-20

P-250166

 

September 12, 2019

 

TFTS-868508

 

August 23, 2019

 

TFTS-868508

23-Aug-19

S-981752

 

June 5, 2020

 

TFTS-898055

 

June 1, 2020

 

TFTS-898055

1-Jun-20

TFTS-775856

 

October 15, 2019

 

TFTS-950109

 

July 29, 2019

 

TFTS-950109

29-Jul-19

TPTS-333107

 

January 31, 2020

 

TFTS-953077

 

August 9, 2019

 

TFTS-953077

9-Aug-19

TFTS-760679

 

November 30, 2019

 

TPTS-201566

 

September 12, 2019

 

TPTS-201566

12-Sep-19

S-933111

 

November 30, 2019

 

TPTS-202273

 

September 22, 2019

 

TPTS-202273

22-Sep-19

TPTS-202273

 

September 22, 2019

 

TPTS-203062

 

September 16, 2019

 

TPTS-203062

16-Sep-19

TFTS-898055

 

June 1, 2020

 

TPTS-203081

 

September 16, 2019

 

TPTS-203081

16-Sep-19

SLCPPDX05498

 

August 3, 2019

 

TPTS-210555

 

October 27, 2019

 

TPTS-210555

27-Oct-19

SLCPPDX05686

 

May 11, 2019

 

TPTS-234759

 

January 30, 2020

 

TPTS-234759

30-Jan-20

SLCPPDX03880

 

June 5, 2020

 

TPTS-332423

 

April 29, 2020

 

TPTS-332423

29-Apr-20

SLCPPDX05499

 

August 3, 2019

 

TPTS-333107

 

January 31, 2020

 

TPTS-333107

31-Jan-20

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.06

 

DISCLOSED MATTERS

 

On December 24, 2018, two individual plaintiffs, who are members of the Ghana
Parliament, filed a suit with the Ghana Supreme Court naming the Attorney
General of Ghana, the Minerals Commission of Ghana and 35 mining companies with
interests in Ghana, including Newmont Golden Ridge LTD and Newmont Ghana Gold
LTD, as defendants. The Plaintiffs allege that under article 268 of the 1992
Constitution of Ghana the defendant mining companies are not entitled to carry
out any exploitation of minerals or other natural resources in Ghana, unless
their respective transactions, contracts or concessions are ratified or exempted
from ratification by the Parliament of Ghana. The plaintiffs seek, among other
remedies, an injunction with respect to the exploitation of minerals by the
defendant mining companies without Parliament ratification and a declaration
that all revenues resulting from the violation of article 268 of the
Constitution of Ghana be accounted for and remitted to the government of Ghana.

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.11

 

DISCLOSURE

 

Implementation Agreement, dated as of March 10, 2019, between the Borrower and
Barrick Gold Corporation, pursuant to which the Borrower shall transfer its
assets located in Nevada as more fully described therein into a joint venture in
consideration for a 38.5% equity stake therein.

 

Arrangement Agreement, dated as of January 14, 2019, between the Borrower and
Goldcorp Inc., an Ontario corporation (“Goldcorp”), pursuant to which, inter
alia, the Borrower will acquire all of the issued and outstanding common shares
of Goldcorp on the terms, and subject to the conditions, set forth therein, and
Goldcorp will become a wholly-owned subsidiary of the Borrower (the
“Acquisition”).

 

On March 25, 2019, the Borrower declared the payment of a one-time special
dividend of $0.88 per share of common stock to its equityholders of record as of
April 17, 2019, to be made on May 1, 2019, the payment of which is conditional
upon the approval of the Acquisition by the equityholders of Goldcorp.

 

--------------------------------------------------------------------------------



 

 

SCHEDULE 3.13

 

SUBSIDIARIES

 

 

 

 

 

 

Name

 

Incorporation

 

Ownership*

Newmont Mining Corporation

 

Delaware, USA

 

 

Moydow Limited

 

Ghana

 

100%

Newmont LaSource SAS

 

France

 

16.9251%

Euronimba Limited

 

Jersey

 

45.3602%

Euronimba Liberia Limited

 

Liberia

 

100%

Euronimba UK Limited

 

United Kingdom

 

100%

Societe des Mines de Fer de Guinee S.A.

 

Guinea

 

95%

Newmont Ghana Gold Limited

 

Ghana

 

100%

N.I. Limited

 

Bermuda

 

100%

Newmont Australia Holdings Pty Ltd

 

Victoria, Australia

 

100%

Newmont Australia Pty Ltd

 

Western Australia

 

99.8249%

Kalgoorlie Lake View Pty Ltd

 

Victoria, Australia

 

100%

Kalgoorlie Consolidated Gold Mines Pty Ltd

 

Western Australia

 

50%

Newmont AP Power Pty Ltd

 

Western Australia

 

100%

Newmont Boddington Pty Ltd

 

Western Australia

 

100%

Newmont Boddington Gold Pty Ltd

 

Western Australia

 

100%

Newmont Capital Pty Ltd

 

New South Wales, Australia

 

100%

Newmont Landco Pty Ltd

 

Western Australia

 

100%

Newmont Mining Finance Pty Ltd

 

Australian Capital Territory

 

100%

Newmont Mining Holdings Pty Ltd

 

South Australia

 

100%

Newmont Exploration Pty Ltd

 

Victoria, Australia

 

100%

Newmont Gold Pty Ltd

 

Western Australia

 

100%

GMK Investments Pty Ltd

 

Western Australia

 

100%

Newmont Power Pty Ltd

 

Western Australia

 

100%

NP Kalgoorlie Pty Ltd

 

Western Australia

 

100%

Goldfields Power Pty Ltd

 

Western Australia

 

50%

Newmont NGL Holdings Pty Ltd

 

Northern Territory, Australia

 

100%

Newmont Tanami Pty Ltd

 

Western Australia

 

57.3935%

Newmont Pacific Energy Pty Ltd

 

Western Australia

 

100%

Newmont International Exploration Pty Ltd

 

Western Australia

 

100%

Newmont Asia Pty Ltd

 

Western Australia

 

100%

Newmont Mining Services Pty Ltd

 

Western Australia

 

100%

Wirralie Gold Mines Pty Ltd

 

Queensland, Australia

 

100%

Newmont Tanami Pty Ltd

 

Western Australia

 

42.6065%

Newmont Woodcutters Pty Ltd

 

New South Wales,

 

100%

 

--------------------------------------------------------------------------------



 

 

 

Australia

 

 

Newmont Yandal Operations Pty Ltd

 

Victoria, Australia

 

100%

Newmont Australia Pty Ltd

 

Western Australia

 

0.1751%

Newmont Canada FN Holdings ULC

 

British Columbia

 

<.0001%

Newmont Capital Limited

 

Nevada, USA

 

100%

Miramar Gold Corporation

 

Nevada, USA

 

100%

Newmont Indonesia, LLC

 

Delaware, USA

 

100%

NVL (USA) Limited

 

Delaware, USA

 

100%

Orcana Resources Inc.

 

Nevada, USA

 

100%

Talapoosa Mining Inc.

 

Nevada, USA

 

100%

Newmont CC&V Mining Corporation

 

Delaware, USA

 

100%

Cripple Creek & Victor Gold Mining Company LLC

 

Colorado, USA

 

99.9000%

The LeClair Consolidated Mines Company

 

Colorado, USA

 

100%

The Matoa Gold Mining Company

 

Wyoming, USA

 

100%

GCGC LLC

 

Colorado, USA

 

100%

Cripple Creek & Victor Gold Mining Company LLC

 

Colorado, USA

 

0.1000%

Newmont Colombia S.A.S.

 

Colombia

 

100%

Newmont Euronimba B.V.

 

Netherlands

 

100%

Newmont FH B.V.

 

Netherlands

 

100%

Fronteer Development (USA) LLC

 

Delaware, USA

 

100%

Fronteer Development LLC

 

Delaware, USA

 

100%

Fronteer Royalty LLC

 

Delaware, USA

 

100%

Nevada Eagle Resources LLC

 

Nevada, USA

 

100%

Newmont Canada Holdings ULC

 

British Columbia

 

100%

Newmont Golden Ridge Holdings, VOF

 

Netherlands

 

96.8829%

Newmont Golden Ridge Limited

 

Ghana

 

100%

Newmont Suriname, LLC

 

Delaware, USA

 

100%

Suriname Gold Project CV

 

Suriname

 

75%

Newmont Holdings ULC

 

Nova Scotia

 

100%

Minera La Zanja S.R.L.

 

Peru

 

46.9407%

Newmont Canada FN Holdings ULC

 

British Columbia

 

99.9846%

Miramar Northern Mining Ltd.

 

British Columbia

 

100%

Con Exploration Ltd.

 

British Columbia

 

100%

Miramar HBG Inc.

 

Quebec

 

100%

Vol Mines Limited

 

British Columbia

 

66.6669%

Newmont Canada Corporation

 

Nova Scotia

 

100%

Hemlo Gold Mines (Ghana) Limited

 

Ghana

 

100%

Newmont Canada FN Holdings ULC

 

British Columbia

 

0.0154%

PT Newmont Minahasa Raya

 

Indonesia

 

80%

Newmont Galore Creek Holdings Corporation

 

British Columbia

 

100%

Galore Creek Partnership

 

British Columbia

 

50%

 

--------------------------------------------------------------------------------



 

Galore Creek Mining Corporation

 

British Columbia

 

100%

NeXtech Drilling Ltd.

 

Alberta

 

50%

Newmont International Group BV

 

Netherlands

 

100%

Newmont LaSource SAS

 

France

 

66.3748%

Newmont LaSource SAS

 

France

 

16.7001%

Newmont Mineral Holdings B.V.

 

Netherlands

 

100%

Newmont Nusa Tenggara Holdings B.V.

 

Netherlands

 

100%

Nusa Tenggara Partnership B.V.

 

Netherlands

 

56.2500%

Newmont USA Limited

 

Delaware, USA

 

100%

Battle Mountain Resources Inc.

 

Nevada, USA

 

100%

Dawn Mining Company LLC

 

Delaware, USA

 

58.1855%

Elko Land and Livestock Company

 

Nevada, USA

 

100%

ELLC Grazing Membership LLC

 

Nevada, USA

 

100%

Empresa Minera Maria SRL

 

Bolivia

 

75.4286%

Hospah Holdings Company

 

Delaware, USA

 

100%

Idarado Mining Company

 

Delaware, USA

 

80.1674%

Minera BMG

 

Nevada, USA

 

100%

Minera Choluteca S.A. de C.V.

 

Honduras

 

48%

Minera Newmont (Chile) Limitada

 

Chile

 

99.3827%

Newmont Australia Investment Limited

 

Delaware, USA

 

100%

Newmont Bolivia Limited

 

Nevada, USA

 

100%

Newmont de Mexico, S.A. de C.V.

 

Mexico

 

>99.9999%

Minera Oro Valenciana, S.A.P.I. de C.V.

 

Mexico

 

49%

Newmont Global Employment Limited Partnership

 

Bermuda

 

99%

Newmont Gold Company

 

Delaware, USA

 

100%

Newmont GTR LLC

 

Nevada, USA

 

100%

Newmont Indonesia Investment Limited

 

Delaware, USA

 

100%

Newmont International Services Limited

 

Delaware, USA

 

100%

Newmont Global Employment Limited Partnership

 

Bermuda

 

1%

PT Newmont Pacific Nusantara

 

Indonesia

 

1%

Newmont Latin America Limited

 

Delaware, USA

 

100%

Minera Los Tapados S.A.

 

Peru

 

0.0134%

Minera Newmont (Chile) Limitada

 

Chile

 

0.6173%

Newmont de Mexico S.A. de C.V.

 

Mexico

 

<0.0001%

Newmont McCoy Cove Limited

 

Nevada, USA

 

100%

Newmont Nevada Energy Investment LLC

 

Delaware, USA

 

100%

Newmont North America Exploration Limited

 

Delaware, USA

 

100%

Newmont Overseas Exploration Limited

 

Delaware, USA

 

100%

PT Newmont Pacific Nusantara

 

Indonesia

 

99%

Takari Mining SAS

 

France

 

50%

Newmont Peru Limited

 

Delaware, USA

 

100%

Minera Los Tapados S.A.

 

Peru

 

99.9866%

Newmont Investment Holdings LLC

 

Delaware, USA

 

100%

 

--------------------------------------------------------------------------------



 

Newmont Peru S.R.L.

 

Peru

 

<.0001%

Newmont Peru S.R.L.

 

Peru

 

>99.9999%

Minera Chaupiloma Dos de Cajamarca S.R.L.

 

Peru

 

40%

Newmont Realty Company

 

Delaware, USA

 

100%

Newmont Second Capital Corporation

 

Delaware, USA

 

100%

Minera Yanacocha S.R.L.

 

Peru

 

51.3500%

Newmont Mines Limited

 

Delaware, USA

 

100%

Newmont Technologies Limited

 

Nevada, USA

 

100%

New Verde Mines LLC

 

Delaware, USA

 

100%

Resurrection Mining Company

 

Delaware, USA

 

100%

San Juan Basin Holdings Company

 

Delaware, USA

 

100%

Santa Fe Pacific Gold Corporation

 

Delaware, USA

 

100%

Newmont Ventures Limited

 

Delaware, USA

 

100%

EMH (BVI) Inc.

 

British Virgin Islands

 

100%

Marien Mining Company, S.A.

 

Haiti

 

99.9750%

Newmont (Guyana) Incorporated

 

Guyana

 

100%

Newmont Golden Ridge Holdings, VOF

 

Netherlands

 

3.1171%

NVL Argentina S.R.L.

 

Argentina

 

90.0344%

NVL Haiti Limited S.A.

 

Haiti

 

99.9500%

Marien Mining Company, S.A.

 

Haiti

 

0.0250%

NVL PNG Limited

 

Papua New Guinea

 

100%

NVL Solomon Islands Limited

 

Solomon Islands

 

100%

Saddleback Investments Pty Ltd

 

Western Australia

 

100%

Normandy Overseas Holding Company Sdn Bhd

 

Malaysia

 

100%

Normandy Company (Malaysia) Sdn Bhd

 

Malaysia

 

100%

NVL Argentina S.R.L.

 

Argentina

 

9.9656%

Pittston Nevada Gold Company, Ltd.

 

Nevada, USA

 

100%

West Pequop Project LLC

 

Nevada, USA

 

100%

Pequop Exploration LLC

 

Nevada, USA

 

100%

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.02

 

EXISTING LIENS

 

The Liens securing the following Indebtedness are in existence on the Effective
Date:

 

Tanami Power Project Lease

 

$203,937,179.00

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement, dated as of April 4, 2019 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and Citibank, N.A., as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings specified in the
Credit Agreement.

 

1.         The Assignor named below hereby sells and assigns, without recourse,
to the Assignee named below and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth below, the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitments of the Assignor on
the Assignment Date and the Loans owing to, and any Letters of Credit
participated in by, the Assignor which are outstanding on the Assignment Date.
The Assignor represents and warrants that it is the legal and beneficial owner
of the interests being assigned by it hereunder and that such interests are free
and clear of any Liens. The Assignee represents and warrants that it is not a
Defaulting Lender or a Disqualified Lender and hereby acknowledges receipt of a
copy of the Credit Agreement. From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder, and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

2.         This Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) to the extent required, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(f) of the
Credit Agreement, (ii) if the Assignee is not already a Lender under the
Agreement, an Administrative Questionnaire in the form provided by the
Administrative Agent and (iii) unless otherwise waived by the Administrative
Agent, a processing and recordation fee in the amount of $3,500.

 

3.         This Assignment and Acceptance and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (“Assignment Date”):

 

Facility

 

Principal Amount
Assigned (and
identifying information
as to individual
Competitive Loans)

 

Percentage Assigned
of Commitment
(set forth, to at least



percentage of the
aggregate Commitments
of all Lenders
thereunder)

 

 

 

 

 

 

 

Commitment Assigned

 

    $

 

 

%

 

A-1

 

Form of Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

Revolving Loans Assigned

 

 

 

 

 

Competitive Loans Assigned

 

 

 

 

 

 

 

 

 

 

 

The terms set forth herein are hereby agreed to:

 

 

 

 

 

 

 

 

 

 

, as Assignor,

 

Consented to (if required)

 

 

 

 

 

NEWMONT MINING CORPORATION,

 

 

 

by

 

 

 

by

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

A-2

 

Form of Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

 

, as Assignor,

 

Consented to (if required)

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

by

 

 

 

by

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

Consented to (if required):

 

 

 

 

 

[                     ], as

 

 

an Issuing Bank

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

Title:

 

A-3

 

Form of Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[FORM OF] ASSUMPTION AGREEMENT

 

[name of surviving corporation], a             corporation (the “Surviving
Corporation”), the [surviving corporation of the merger of Newmont Mining
Corporation, a Delaware corporation (the “Company”), with and into the Surviving
Corporation][the transferee of all or substantially all of the assets of Newmont
Mining Corporation, a Delaware corporation (the “Company”)], hereby expressly
assumes all rights, obligations and liabilities of the Company under the Credit
Agreement, dated as of April 4, 2019 (as amended, restated, supplemented and/or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent, and any promissory notes issued by the Company in
connection therewith. From and after the date hereof, all references in the
Credit Agreement and any such promissory notes to the Company (except historical
references in the representations and warranties which should continue to apply
to the Company) shall be deemed to be references to the Surviving Corporation,
which shall hereafter be the Borrower for all purposes of the Credit Agreement
and any such promissory notes.

 

IN WITNESS WHEREOF, the Surviving Corporation has caused its duly authorized
officer to execute and deliver this Assumption Agreement as of        , 20[    ]
which is the date of the [merger][transfer] referred to above.

 

 

 

[NAME OF SURVIVING
CORPORATION]

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

B-1

 

Form of Assumption Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT C-1

 

[FORM OF] U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 4, 2019 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and Citibank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) all interest payments made
under any Loan Document are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[ ]

 

C-1

 

Form of U.S. Tax Certificate

 

--------------------------------------------------------------------------------



 

EXHIBIT C-2

 

[FORM OF] U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 4, 2019 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and Citibank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as promissory note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as promissory note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a 10-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) all interest payments
made under any Loan Document are not effectively connected with the
undersigned’s or its partners’/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                   , 20[ ]

 

C-2

 

Form of U.S. Tax Certificate

 

--------------------------------------------------------------------------------



 

EXHIBIT C-3

 

[FORM OF] U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 4, 2019 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and Citibank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a 10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) all interest payments made under any Loan Document are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:                    , 20[ ]

 

C-3

 

Form of U.S. Tax Certificate

 

--------------------------------------------------------------------------------



 

EXHIBIT C-4

 

[FORM OF] U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 4, 2019 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and Citibank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a
10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) all interest payments made under any
Loan Document are not effectively connected with the undersigned’s or its
partners’/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:                    , 20[ ]

 

C-4

 

Form of U.S. Tax Certificate

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

[FORM OF] GUARANTEE AGREEMENT

 

[FORM OF] GUARANTEE AGREEMENT (as amended, restated, supplemented and/or
otherwise modified from time to time, this “Agreement”), between NEWMONT USA
LIMITED (the “Guarantor”) and CITIBANK, N.A., as Administrative Agent.

 

Reference is made to the Credit Agreement, dated as of April 4, 2019 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation (the “Borrower”), the
Lenders from time to time party thereto and Citibank, N.A., as Administrative
Agent (the “Administrative Agent”).

 

The Lenders have agreed to extend credit to the Borrower under, and subject to
the terms and conditions set forth in, the Credit Agreement. The Guarantor will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement in order to induce the Lenders to continue to extend such credit.
Accordingly, the parties hereto agree as follows:

 

SECTION 1.                 Definitions. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.

 

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

 

SECTION 2.                 Guarantee. (a) The Guarantor hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
Obligations of the Borrower. The Guarantor further agrees that the due and
punctual payment of the Obligations of the Borrower may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any Obligation.

 

Notwithstanding anything to the contrary contained herein, the obligations of
the Guarantor hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code, as amended, or any comparable provisions of
any other similar applicable federal, state or other law.

 

(b)      The Guarantor waives presentment to, demand of payment from and protest
to the Borrower of any of the Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (i) the failure of any Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower under the provisions of this Agreement, any Loan Document or otherwise;
(ii) any extension or renewal of any of the Obligations; (iii) except as set
forth in Section 17 hereof, any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement or any
Loan Document or other agreement; (iv) the failure or delay of any Lender to
exercise any right or remedy against any other guarantor of the Obligations;
(v) the failure of any Lender to assert any claim or demand or to enforce any
remedy under any Loan Document or any other agreement or instrument; (vi) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; or (vii) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Guarantor or
otherwise operate as a discharge of the Guarantor as a matter of law or equity
or which would impair or eliminate any right of the Guarantor to subrogation.

 

(c)       The Guarantor further agrees that its guarantee hereunder constitutes
a promise of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection

 

D-1

 

Form of Guarantee Agreement

 

--------------------------------------------------------------------------------



 

of any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any Lender
to any balance of any deposit account or credit on the books of any Lender in
favor of the Borrower or any Subsidiary or any other Person.

 

(d) The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason other than the
indefeasible payment in full in cash of the Obligations or as otherwise provided
in Section 17 hereof, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of the Obligations, any impossibility in the
performance of the Obligations or otherwise.

 

(e)  The Guarantor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be (unless the Guarantor is
otherwise released in accordance with Section 17(b)(i) hereof), if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Lender upon the bankruptcy or reorganization of the Borrower
or otherwise.

 

(f)   In furtherance of the foregoing and not in limitation of any other right
which any Lender may have at law or in equity against the Guarantor by virtue
hereof, upon the failure of the Borrower to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will, upon receipt
of written demand by the Administrative Agent, forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the applicable Lenders in
cash an amount equal to the unpaid principal amount of such Obligation.

 

(g)  Upon payment in full by the Guarantor of any Obligation of the Borrower,
each Lender shall, in a reasonable manner, assign to the Guarantor the amount of
such Obligation owed to such Lender and so paid, such assignment to be pro tanto
to the extent to which the Obligation in question was discharged by the
Guarantor, or make such disposition thereof as the Guarantor shall direct (all
without recourse to any Lender and without any representation or warranty by any
Lender). Upon payment by the Guarantor of any sums as provided above, all rights
of the Guarantor against the Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by the Borrower to the Lenders (it being understood that, after
the discharge of all the Obligations due and payable from the Borrower, such
rights may be exercised by the Guarantor notwithstanding that the Borrower may
remain contingently liable for indemnity or other Obligations).

 

SECTION 3                     Additional Agreements. Until the Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees payable under the Credit Agreement have been paid in full and all
Letters of Credit have expired or been terminated and all LC Disbursements shall
have been reimbursed, the Guarantor covenants and agrees with the Administrative
Agent for the benefit of the Lenders that it will be bound by each of the
covenants contained in the Credit Agreement to the extent applicable to the
Guarantor.

 

SECTION 4.                 Information. The Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender will have any duty to advise the Guarantor of information known
to it or any of them regarding such circumstances or risks.

 

SECTION 5.                 Notices. All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 9.01 of the Credit Agreement. All communications and
notices hereunder to the Guarantor shall be given to it in care of the Borrower
as provided in Section 9.01 of the Credit Agreement.

 

D-2

 

[Form of] Guarantee Agreement

 

--------------------------------------------------------------------------------



 

SECTION 6.                 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any Loan Document shall be considered to have been
relied upon by the Administrative Agent and shall survive the execution and
delivery of this Agreement, the Loan Documents and the making of any Loans,
regardless of any investigation made by the Administrative Agent or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or LC Disbursement or any fee or any other amount payable
under any Loan Document is outstanding and unpaid and so long as the Commitments
have not expired or been terminated and so long as any Letter of Credit has not
expired or been terminated.

 

SECTION 7.                 Binding Effect; Several Agreement. (a) This Agreement
shall become effective when a counterpart hereof executed on behalf of the
Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent.

 

(b) Following the effectiveness of this Agreement, this Agreement shall be
binding upon the Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of the
Guarantor, the Administrative Agent and the Lenders and their respective
successors and assigns, except that the Guarantor shall not have the right to
assign or transfer any of its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement.

 

SECTION 8.                 Successors and Assigns. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantor or the Administrative
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

 

SECTION 9.                 Administrative Agent’s Fees and Expenses;
Indemnification. (a) The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement.

 

(b) The Guarantor agrees to indemnify the Administrative Agent and the other
Indemnitees against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (but limited, in the case of
legal fees and expenses, to the documented fees, charges and disbursements of
one counsel for the Indemnitees, taken as a whole, and, if necessary, one local
counsel in any applicable material jurisdiction plus one additional counsel (and
one additional local counsel in each applicable material jurisdiction) for each
of the parties taken as a whole who are similarly situated in the event any
Indemnitee shall have reasonably determined, or been advised by counsel, that
there are or may be conflicts of interest, including situations in which one or
more legal defenses available to it are different from or in addition to those
available to any other Indemnitee), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of, the execution,
delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing or to any agreement
or instrument contemplated hereby, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
the Borrower or any Affiliate of the Borrower); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee
(or any Related Party of such Indemnitee) or, solely in the case of a

 

D-3

 

[Form of] Guarantee Agreement

 

--------------------------------------------------------------------------------



 

claim initiated by the Borrower, material breach of such Indemnitee’s
obligations under this Agreement in bad faith or (ii) arise out of disputes
solely among Indemnitees and not arising out of any act or omission by the
Borrower or any of its Affiliates (other than any disputes against the
Administrative Agent in its capacity as such).

 

(c) Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 9 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any Loan
Document (other than as provided in Section 17(b)(i) hereof), the consummation
of the transactions contemplated hereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any Lender. All amounts due under this Section 9 shall
be payable on written demand therefor.

 

SECTION 10.    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.         Waivers; Amendment. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 11, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on the Guarantor in any case shall
entitle the Guarantor to any other or further notice or demand in similar or
other circumstances.

 

(b)                              Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into between the Administrative Agent and the Guarantor with
respect to which such waiver, amendment or modification is to apply, subject to
the consent of the Required Lenders.

 

SECTION 12.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 13.         Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the

 

D-4

 

[Form of] Guarantee Agreement

 

--------------------------------------------------------------------------------



 

economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 14.         Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 7. Delivery of an executed signature page to this Agreement
by facsimile transmission or other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

SECTION 15.         Headings. Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 16.         Jurisdiction; Consent to Service of Process. (a) The
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any Loan Document shall affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any Loan Document against the Guarantor or its properties in the
courts of any jurisdiction.

 

(b) The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any Loan Document in any court referred
to in paragraph (a) of this Section 16. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5. Nothing in this Agreement or any
Loan Document will affect the right of either party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 17.         Termination; Release of Guarantor. (a) This Agreement and
the guarantees set forth herein shall terminate when all the Obligations have
been paid in full and the Lenders have no further commitment to lend under the
Credit Agreement.

 

(b) In the event that (i) all the equity interests in the Guarantor are sold,
transferred or otherwise disposed of to a Person other than the Borrower or its
Subsidiaries in a transaction permitted under the Credit Agreement or (ii) the
Guarantor shall no longer guarantee any Material Indebtedness of the Borrower,
the Administrative Agent shall, in each case, at the Borrower’s expense,
promptly take such action and execute such documents as the Borrower may
reasonably request to terminate the guarantee of the Guarantor hereunder.

 

SECTION 18.         Right of Setoff. If the Loans shall have become due and
payable, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final)

 

D-5

 

[Form of] Guarantee Agreement

 

--------------------------------------------------------------------------------



 

at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Guarantor against any of
and all the obligations of the Guarantor now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 18 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

[Signature Page follows]

 

D-6

 

[Form of] Guarantee Agreement

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

NEWMONT USA LIMITED,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

[FORM OF]

 

MATURITY DATE EXTENSION REQUEST

 

[Date]

 

Citibank, N.A.

1615 Brett Road, Building #3
New Castle, Delaware 19720
Fax No. (646) 274-5080

 

Attention: Bank Loan Syndications

 

 

Ladies and Gentlemen:

 

 

Reference is made to the Credit Agreement, dated as of April 4, 2019 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and Citibank, N.A., as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings specified in the
Credit Agreement. In accordance with Section 2.21 of the Credit Agreement, the
undersigned hereby requests [(i)] an extension of the Maturity Date from [·],
20[ ] to [·], 20[ ], [(ii) the following changes to the Applicable Rate to be
applied in determining the interest payable on Loans of, and fees payable
hereunder to, Consenting Lenders in respect of that portion of their Commitments
extended to such new Maturity Date, which changes shall become effective on [·],
20[ ]] [and] [(iii) the amendments to the terms of the Credit Agreement set
forth below, which amendments shall become effective on [·], 20[ ]:

 

[·]]

 

 

NEWMONT MINING CORPORATION,

 

as Borrower,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-1

 

EXHIBIT E

 

--------------------------------------------------------------------------------



 

The undersigned consents to the requested amendments to the terms of the Credit
Agreement and the requested extension of the Maturity Date. The maximum amount
of the Commitment of the undersigned with respect to which the undersigned
agrees to the amendments to the terms of the Credit Agreement and the extension
of the Maturity Date is set forth under its signature.

 

 

 

Name of Institution:

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

For any Institution requiring a second signature line:

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

E-2

 

EXHIBIT E

 

--------------------------------------------------------------------------------